Exhibit 10.11

LEASE

(Multi-Tenant; Net)

BETWEEN

THE IRVINE COMPANY

AND

BAKBONE SOFTWARE, INC.



--------------------------------------------------------------------------------

INDEX TO LEASE

 

ARTICLE I. BASIC LEASE PROVISIONS

   1

ARTICLE II. PREMISES

   3

SECTION 2.1.

  

LEASED PREMISES

   3

SECTION 2.2.

  

ACCEPTANCE OF PREMISES

   3

SECTION 2.3.

  

BUILDING NAME AND ADDRESS

   3

SECTION 2.4.

  

LANDLORD’S RESPONSIBILITIES

   3

SECTION 2.5.

  

RIGHT OF FIRST REFUSAL

   4

ARTICLE III. TERM

   4

SECTION 3.1.

  

GENERAL

   4

SECTION 3.2.

  

DELAY IN POSSESSION

   4

SECTION 3.3.

  

RIGHT TO EXTEND THIS LEASE

   5

ARTICLE IV. RENT AND OPERATING EXPENSES

   6

SECTION 4.1.

  

BASIC RENT

   6

SECTION 4.2.

  

OPERATING EXPENSES

   6

SECTION 4.3.

  

SECURITY DEPOSIT

   8

ARTICLE V. USES

   8

SECTION 5.1.

  

USE

   8

SECTION 5.2.

  

SIGNS

   9

SECTION 5.3.

  

HAZARDOUS MATERIALS

   9

ARTICLE VI. COMMON AREAS; SERVICES

   11

SECTION 6.1.

  

UTILITIES AND SERVICES

   11

SECTION 6.2.

  

OPERATION AND MAINTENANCE OF COMMON AREAS

   11

SECTION 6.3.

  

USE OF COMMON AREAS

   11

SECTION 6.4.

  

PARKING

   11

SECTION 6.5.

  

CHANGES AND ADDITIONS BY LANDLORD

   12

ARTICLE VII. MAINTAINING THE PREMISES

   12

SECTION 7.1.

  

TENANT’S MAINTENANCE AND REPAIR

   12

SECTION 7.2.

  

LANDLORD'S MAINTENANCE AND REPAIR

   12

SECTION 7.3.

  

ALTERATIONS

   13

SECTION 7.4.

  

MECHANIC'S LIENS

   13

SECTION 7.5.

  

ENTRY AND INSPECTION

   14

ARTICLE VIII. TAXES AND ASSESSMENTS ON TENANT’S PROPERTY

   15

ARTICLE IX. ASSIGNMENT AND SUBLETTING

   15

SECTION 9.1.

  

RIGHTS OF PARTIES

   15

SECTION 9.2.

  

EFFECT OF TRANSFER

   16

SECTION 9.3.

  

SUBLEASE REQUIREMENTS

   17

SECTION 9.4.

  

CERTAIN TRANSFERS

   17

ARTICLE X. INSURANCE AND INDEMNITY

   17

SECTION 10.1.

  

TENANT’S INSURANCE

   17

SECTION 10.2.

  

LANDLORD’S INSURANCE

   17

SECTION 10.3.

  

TENANT’S INDEMNITY

   17

SECTION 10.4.

  

LANDLORD’S NONLIABILITY

   18

SECTION 10.5.

  

WAIVER OF SUBROGATION

   18

ARTICLE XI. DAMAGE OR DESTRUCTION

   18

SECTION 11.1.

  

RESTORATION

   18

SECTION 11.2.

  

LEASE GOVERNS

   19

ARTICLE XII. EMINENT DOMAIN

   19

SECTION 12.1.

  

TOTAL OR PARTIAL TAKING

   19

SECTION 12.2.

  

TEMPORARY TAKING

   19

SECTION 12.3.

  

TAKING OF PARKING AREA

   19

ARTICLE XIII. SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS

   20

SECTION 13.1.

  

SUBORDINATION

   20

SECTION 13.2.

  

ESTOPPEL CERTIFICATE

   20

SECTION 13.3.

  

FINANCIALS

   20

ARTICLE XIV. EVENTS OF DEFAULT AND REMEDIES

   20

 

i



--------------------------------------------------------------------------------

SECTION 14.1.

  

TENANT’S DEFAULTS

   20

SECTION 14.2.

  

LANDLORD’S REMEDIES

   21

SECTION 14.3.

  

LATE PAYMENTS

   22

SECTION 14.4.

  

RIGHT OF LANDLORD TO PERFORM

   23

SECTION 14.5.

  

DEFAULT BY LANDLORD

   23

SECTION 14.6.

  

EXPENSES AND LEGAL FEES

   23

SECTION 14.7.

  

WAIVER OF JURY TRIAL

   23

SECTION 14.8.

  

SATISFACTION OF JUDGMENT

   23

SECTION 14.9.

  

LIMITATION OF ACTIONS AGAINST LANDLORD

   23

ARTICLE XV. END OF TERM

   23

SECTION 15.1.

  

HOLDING OVER

   23

SECTION 15.2.

  

MERGER ON TERMINATION

   24

SECTION 15.3.

  

SURRENDER OF PREMISES; REMOVAL OF PROPERTY

   24

ARTICLE XVI. PAYMENTS AND NOTICES

   24

ARTICLE XVII. RULES AND REGULATIONS

   24

ARTICLE XVIII. BROKER’S COMMISSION

   24

ARTICLE XIX. TRANSFER OF LANDLORD’S INTEREST

   25

ARTICLE XX. INTERPRETATION

   25

SECTION 20.1.

  

GENDER AND NUMBER

   25

SECTION 20.2.

  

HEADINGS

   25

SECTION 20.3.

  

JOINT AND SEVERAL LIABILITY

   25

SECTION 20.4.

  

SUCCESSORS

   25

SECTION 20.5.

  

TIME OF ESSENCE

   25

SECTION 20.6.

  

CONTROLLING LAW/VENUE

   25

SECTION 20.7.

  

SEVERABILITY

   25

SECTION 20.8.

  

WAIVER AND CUMULATIVE REMEDIES

   25

SECTION 20.9.

  

INABILITY TO PERFORM

   25

SECTION 20.10.

  

ENTIRE AGREEMENT

   25

SECTION 20.11.

  

QUIET ENJOYMENT

   26

SECTION 20.12.

  

SURVIVAL

   26

SECTION 20.13.

  

INTERPRETATION

   26

ARTICLE XXI. EXECUTION AND RECORDING

   26

SECTION 21.1.

  

COUNTERPARTS

   26

SECTION 21.2.

  

CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP AUTHORITY

   26

SECTION 21.3.

  

EXECUTION OF LEASE; NO OPTION OR OFFER

   26

SECTION 21.4.

  

RECORDING

   26

SECTION 21.5.

  

AMENDMENTS

   26

SECTION 21.6.

  

EXECUTED COPY

   26

SECTION 21.7.

  

ATTACHMENTS

   26

ARTICLE XXII. MISCELLANEOUS

   26

SECTION 22.1.

  

NONDISCLOSURE OF LEASE TERMS

   26

SECTION 22.2.

  

GUARANTY

   27

SECTION 22.3.

  

CHANGES REQUESTED BY LENDER

   27

SECTION 22.4.

  

MORTGAGEE PROTECTION

   27

SECTION 22.5.

  

COVENANTS AND CONDITIONS

   27

SECTION 22.6.

  

SECURITY MEASURES

   27

EXHIBITS

 

Exhibit A

   Description of Premises

Exhibit B

   Environmental Questionnaire

Exhibit C

   Landlord’s Disclosures

Exhibit D

   Insurance Requirements

Exhibit E

   Rules and Regulations

Exhibit X

   Work Letter

Exhibit Y

   Project Site Plan

 

ii



--------------------------------------------------------------------------------

LEASE

(Multi-Tenant; Net)

THIS LEASE is made as of the 20th day of April , 2005 by and between THE IRVINE
COMPANY, a Delaware corporation hereafter called “Landlord,” and BAKBONE
SOFTWARE, INC., a California corporation, hereinafter called “Tenant.”

ARTICLE I. BASIC LEASE PROVISIONS

Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

 

1. Premises: Suite No. 100 (the Premises are more particularly described in
Section 2.1).

Address of Building: 9540 Towne Centre Drive, San Diego, CA

 

2. Project Description (if applicable): Eastgate Technology Park

 

3. Use of Premises: General office, research & development, and all uses
permitted by zoning designation.

 

4. Estimated Commencement Date: Estimated to be approximately sixteen (16) weeks
from and after the date of this Lease, but in no event prior to August 1, 2005.

 

5. Term: Sixty (60) months, plus such additional days as may be required to
cause this Lease to terminate on the final day of the calendar month.

 

6. Basic Rent: Commencing on the Commencement Date, the Basic Rent shall be
Thirty-Five Thousand Forty-Nine Dollars ($35,049.00) per month, based on $1.55
per rentable square foot.

Basic Rent is subject to adjustment as follows:

Commencing twelve (12) months following the Commencement Date, the Basic Rent
shall be Thirty-Six Thousand One Hundred Seventy-Nine Dollars ($36,179.00) per
month, based on $1.60 per rentable square foot.

Commencing twenty-four (24) months following the Commencement Date, the Basic
Rent shall be Thirty-Seven Thousand Three Hundred Ten Dollars ($37,310.00) per
month, based on $1.65 per rentable square foot.

Commencing thirty-six (36) months following the Commencement Date, the Basic
Rent shall be Thirty-Eight Thousand Four Hundred forty Dollars (38,440.00) per
month, based on $1.70 per rentable square foot.

Commencing forty-eight (48) months following the Commencement Date, the Basic
Rent shall be Thirty-Nine Thousand Five Hundred Seventy-One Dollars ($39,571.00)
per month, based on $1.75 per rentable square foot.

 

7. Guarantor(s): None

 

8. Floor Area: Approximately 22,612 rentable square feet

 

9. Security Deposit: $143,528.00

 

10. Broker(s): The Staubach Company – San Diego, Inc.

 

11. Additional Insureds: None

 

12. Address for Payments and Notices:

 

LANDLORD

  

TENANT

THE IRVINE COMPANY

550 Newport Center Drive

Newport Beach, CA 92660

Attn: Senior Vice President, Operations

Irvine Office Properties

  

Prior to the Commencement Date:

 

BAKBONE SOFTWARE, INC.

10145 Pacific Heights Blvd., Suite 500

San Diego, CA 92121

 

1



--------------------------------------------------------------------------------

With a copy of notices to:

 

THE IRVINE COMPANY

550 Newport Center Drive

Newport Beach, CA 92660

Attn: Vice President, Operations

Irvine Office Properties, Technology Portfolio

  

On and after the Commencement date:

 

BAKBONE SOFTWARE, INC.

9540 Towne Centre Drive

San Diego, CA 92121

 

13. Tenant’s Liability Insurance Requirement: $2,000,000.00

 

14. Vehicle Parking Spaces: Ninety-one (91)

 

2



--------------------------------------------------------------------------------

ARTICLE II. PREMISES

SECTION 2.1. LEASED PREMISES. Landlord leases to Tenant and Tenant leases from
Landlord the premises shown in Exhibit A (the “Premises”), containing
approximately the rentable square footage set forth as the “Floor Area” in
Item 8 of the Basic Lease Provisions and known by the suite number identified in
Item 1 of the Basic Lease Provisions. The Premises are located in the building
identified in Item 1 of the Basic Lease Provisions (the Premises together with
such building and the underlying real property, are called the “Building”), and
is a portion of the project identified in Item 2 of the Basic Lease Provisions
and shown in Exhibit Y, if any (the “Project”). All references to “Floor Area”
in this Lease shall mean the rentable square footage set forth in Item 8 of the
Basic Lease Provisions. The rentable square footage set forth in Item 8 may
include or have been adjusted by various factors, including, without limitation,
a load factor to allocate a proportionate share of any vertical penetrations,
stairwells, common lobby or common features or areas of the Building. Tenant
agrees that the Floor Area set forth in Item 8 shall be binding on Landlord and
Tenant for purposes of this Lease regardless of whether any future or differing
measurements of the Premises or the Building are consistent or inconsistent with
the Floor Area set forth in Item 8.

SECTION 2.2. ACCEPTANCE OF PREMISES. Tenant acknowledges that neither Landlord
nor any representative of Landlord has made any representation or warranty with
respect to the Premises, the Building or the Project or their respective
suitability or fitness for any purpose, including without limitation any
representations or warranties regarding the compliance of Tenant’s use of the
Premises with the applicable zoning or regarding any other land use matters, and
Tenant shall be solely responsible as to such matters. Further, neither Landlord
nor any representative of Landlord has made any representations or warranties
regarding (i) what other tenants or uses may be permitted or intended in the
Building or the Project, (ii) any exclusivity of use by Tenant with respect to
its permitted use of the Premises as set forth in Item 3 of the Basic Lease
Provisions, or (iii) any construction of portions of the Project not yet
completed. Tenant further acknowledges that neither Landlord nor any
representative of Landlord has agreed to undertake any alterations or additions
or construct any improvements to the Premises except as expressly provided in
this Lease. As of the Commencement Date, Tenant shall be conclusively deemed to
have accepted the Premises and those portions of the Building and Project in
which Tenant has any rights under this Lease, which acceptance shall mean that
it is conclusively established that the Premises and those portions of the
Building and Project in which Tenant has any rights under this Lease were in
satisfactory condition and in conformity with the provisions of this Lease,
subject only to (i) those defective or incomplete portions of the Tenant
Improvements constructed by Landlord pursuant to the Work Letter attached hereto
as Exhibit X (“Work Letter”), which Tenant shall have itemized on a written
punch list and delivered to Landlord within thirty (30) days after the
Commencement Date (as defined in Section 3.1), and (ii) Landlord’s obligations
expressly contained in Section 2.4 of this Lease. If no items are required of
Landlord under the Work Letter, Tenant shall be conclusively deemed to have
accepted the Premises, and those portions of the Building and Project in which
Tenant has any rights under this Lease, in their existing condition as of the
Commencement Date, and to have waived any and all right or claim regardless of
the nature thereof against Landlord arising out of the condition of the
Premises, the Building or the Project. Nothing contained in this Section shall
affect the commencement of the Term or the obligation of Tenant to pay rent.
Landlord shall diligently complete all punch list items of which it is notified
as provided above.

SECTION 2.3. BUILDING NAME AND ADDRESS. Tenant shall not utilize any name
selected by Landlord from time to time for the Building and/or the Project as
any part of Tenant’s corporate or trade name. Landlord shall have the right to
change the name, address, number or designation of the Building or Project
without liability to Tenant. Notwithstanding the foregoing, Landlord shall
reimburse Tenant for all reasonable out-of-pocket expenses incurred by Tenant,
including without limitation, Tenant’s costs of obtaining new business cards,
stationery and informing Tenant’s customers and vendors of Tenant’s new address,
not to exceed Five Thousand Dollars ($5,000.00) in the aggregate, resulting from
any changed name, number or designation of the Building or Project initiated by
Landlord.

SECTION 2.4. LANDLORD’S RESPONSIBILITIES.

(a) Landlord warrants to Tenant that the roof, plumbing, fire sprinkler system,
lighting, heating, ventilation and air conditioning systems and electrical
systems serving the Premises shall be in good operating condition on the
Commencement Date. Provided that Tenant shall notify Landlord of a
non-compliance with the foregoing warranty on or before thirty (30) days from
and after the Commencement Date, then Landlord shall, except as otherwise
provided in this Lease, promptly after receipt of written notice from Tenant
setting forth the nature and extent of such non-compliance, rectify same at
Landlord’s cost and expense.

(b) Landlord shall correct, repair and/or replace any non-compliance of the
Building exterior, the Tenant Improvements and/or the Common Areas with all
applicable building permits and codes in effect as of the Commencement Date,
including without limitation, the provisions of Title III of the Americans With
Disabilities Act (“ADA”) in effect as of the Commencement Date. Said costs of
compliance shall be Landlord’s sole cost and shall not be part of Project Costs.
Landlord shall correct, repair or replace any non-compliance of the Building
exterior, the Tenant Improvements and the Common Areas with any revisions or
amendments to the ADA becoming effective after the Commencement Date, provided
that the amortized cost of such repairs or replacements (amortized over the
useful life thereof (as determined by generally accepted accounting principles,
consistently applied) using a market cost of funds determined by Landlord) shall
be included as Project Costs payable by Tenant. All other ADA compliance issues
which pertain to the Premises, including without limitation, in connection with
Tenant’s construction of any alterations or other improvements in the Premises
(and any resulting ADA compliance requirements in the Common Areas if Landlord
shall consent to same as more particularly provided in Section 7.3 of this
Lease) and the operation of Tenant’s business and employment practices in the
Premises, shall be the responsibility of Tenant at its sole cost and expense.
The repairs, corrections or replacements required of Landlord or of Tenant under
the foregoing provisions of this Section 2.4(b) shall be made promptly following
notice of non- compliance from any applicable governmental agency.

 

3



--------------------------------------------------------------------------------

SECTION 2.5. RIGHT OF FIRST REFUSAL. Provided that no Event of Default has
occurred and is continuing beyond any applicable notice and cure period under
any provision of this Lease, either at the time of Tenant’s election of its
rights granted herein or the time of the commencement of Tenant’s lease of any
of the “First Right Space” pursuant hereto, and provided further that Tenant is
occupying the entire Premises and has not assigned or sublet any of its interest
in this Lease (except by way of a “Permitted Transfer” as hereinafter defined),
Landlord hereby grants Tenant the right (“First Right”) to lease the remaining
space on the first (1st) floor of the Building and shown on Exhibit A attached
hereto (the “First Right Space”), all in accordance with and subject to the
provisions of this Section 2.5. At any time following receipt of by Landlord of
a bona fide letter of intent, request for proposal or other written expression
of interest to lease all of the First Refusal Space to a third party, Landlord
shall give Tenant written notice of the basic economic terms including the
designated space, basic rent, “free” rent, term, operating expenses, parking
rights, security deposit, tenant improvement allowance and other economic
concessions, if any (collectively, the “Economic Terms”), upon which Landlord is
willing to lease such First Right Space to Tenant or to a third party; provided
that the Economic Terms shall exclude brokerage commissions and other Landlord
payments that do not directly inure to the tenant’s benefit. It is understood
and agreed that the foregoing obligation on Landlord’s part to deliver such
notice is an accommodation to Tenant only, and Landlord’s inadvertent failure to
so deliver said notice, despite its good faith efforts to do so, shall not
result in any liability to Landlord. Within five (5) business days after receipt
of Landlord’s notice, Tenant must give Landlord written notice pursuant to which
Tenant shall elect to (i) lease all, but not less than all, of the First Right
Space upon such Economic Terms and the same non-Economic Terms as set forth in
this Lease; or (ii) decline to so lease the First Right Space. In the event that
Tenant does not so respond in writing to Landlord’s notice within said period,
Tenant shall be deemed to have elected clause (ii) above. Should Tenant elect to
lease the First Right Space pursuant to clause (i) above, then Landlord shall
promptly prepare and deliver to Tenant an amendment to this Lease consistent
with the foregoing, and Tenant shall execute and return same to Landlord within
fifteen (15) business days. Tenant’s failure to timely return the amendment
shall entitle Landlord, at its election, to specifically enforce Tenant’s
commitment to lease the First Right Space, to terminate Tenant’s First Right
hereunder and lease such space to any third party, and/or to pursue any other
available legal remedy. Tenant’s election (or deemed election) to decline to
lease the First Right Space pursuant to clause (ii) above, shall thereupon
terminate Tenant’s First Right as to the First Right Space and any further
rights of Tenant and to the Designated Space; provided, however, that in the
event that Landlord shall not enter into a lease for the First Right Space with
a third party within one hundred eighty (180) days following Landlord’s original
notice to Tenant described above (or within one hundred eighty (180) days
following any re-notice to Tenant of Economic Terms for the First Right Space)
which lease shall be on terms that are not materially more favorable than those
Economic Terms declined by Tenant, then prior to leasing the First Right Space
to any third party, Landlord shall repeat the procedures set forth in this
Section 2.5. It is understood and agreed that Tenant’s First Right shall be
subject to any extension or expansion rights granted by Landlord to any third
party tenant now or hereafter occupying the First Right Space or any portion
thereof, and in no event shall any such First Right Space be deemed available
for leasing until the existing tenant thereof shall have vacated the First Right
Space. Tenant’s rights under this Section 2.5 shall belong solely to Bakbone
Software, Inc., a California corporation, and any attempted assignment or
transfer of such rights (except by way of a “Permitted Transfer” as hereinafter
defined) shall be void and of no force or effect.

ARTICLE III. TERM

SECTION 3.1. GENERAL. The term of this Lease (“Term”) shall be for the period
shown in Item 5 of the Basic Lease Provisions. Subject to the provisions of
Section 3.2 below, the Term shall commence (“Commencement Date”) on the earlier
of (a) the date Tenant commences its business operations in the Premises, or
(b) the later to occur of: (i) the date the tenant improvements constructed by
Landlord pursuant to the Work Letter (“Tenant Improvements”) are substantially
completed, provided that the Tenant Improvements shall not be substantially
completed until any approvals by relevant governmental authorities of the Tenant
Improvements which are required for occupancy of the Premises have been obtained
(as evidenced by written approval thereof in accordance with the building
permits issued for the Tenant Improvements or issuance of a temporary or final
certificate of occupancy for the Premises), or (ii) August 1, 2005. The date on
which this Lease is scheduled to terminate is referred to as the “Expiration
Date.” Prior to Tenant’s taking of possession of the Premises, the parties shall
memorialize on a form provided by Landlord the actual Commencement Date and the
Expiration Date of this Lease. Tenant’s failure to execute that form shall not
affect the validity of Landlord’s determination of those dates or Tenant’s
obligation to pay rent hereunder.

SECTION 3.2. DELAY IN POSSESSION. If Landlord, for any reason whatsoever, cannot
deliver possession of the Premises to Tenant prior or subsequent to the
Estimated Commencement Date as set forth in Item 4 of the Basic Lease Provisions
(“Estimated Commencement Date”), this Lease shall not be void or voidable nor
shall Landlord be liable to Tenant for any resulting loss or damage. However,
Tenant shall not be liable for any rent until the Commencement Date occurs as
provided in Section 3.1 above, except that if Landlord cannot tender possession
of the Premises in accordance with the provisions of Section 3.1(b) above due to
any action or inaction of Tenant (including without limitation any Tenant Delay
described in the Work Letter, if any, attached to this Lease), then the
Commencement Date shall be deemed to have occurred and Landlord shall be
entitled to full performance by Tenant (including the payment of rent) from the
date Landlord would have been able to so tender possession of the Premises to
Tenant but for Tenant’s action or inaction, including without limitation any
Tenant Delay described in the attached Work Letter, if any.

 

4



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 3.2, if for
any reason other than “Tenant Delays” (as defined in the Work Letter) or other
matters beyond Landlord’s reasonable control, the actual Commencement Date of
this Lease has not occurred (i) on or before August 1, 2005 (the “First Outside
Date”), then Tenant shall receive one (1) “free” month of Basic Rent at the
initial rate scheduled in Item 6 of the Basic Lease Provisions, (ii) on or
before September 1, 2005 (the “Second Outside Date”), then Tenant shall receive
a second “free” month of Basic Rent at this initial rate scheduled in Item 6 of
the Basic Rent Lease Provisions, and (iii) on or before October 1, 2005 the
(“Third Outside Date”), then Tenant shall receive a third “free” month of Basic
Rent at the initial rate scheduled in Item 6 of the Basic Lease Provisions. The
provisions for “free” rent contained in the foregoing, however, are conditioned
upon: (A) this Lease or an indemnity agreement allowing Landlord to proceed with
the construction drawings for the “Tenant Improvements” (defined in the attached
Work Letter), being executed and delivered by Tenant to Landlord not later than
April 18, 2005, and (B) Tenant having incurred hold-over penalty rental for
continuing to lease its existing premises at 10145 Pacific Heights Blvd., Suites
500 and 900, San Diego, CA for the month of August, 2005, September, 2005 and
October, 2005, as applicable, if the Commencement Date has not so occurred by
the First Outside Date, by the Second Outside Date or by the Third Outside Date,
respectively.

SECTION 3.3. RIGHT TO EXTEND THIS LEASE. Provided that no Event of Default has
occurred and is continuing beyond any applicable notice and cure period under
any provision of this Lease, either at the time of exercise of the extension
right granted herein or at the time of the commencement of such extension, then
Tenant may extend the Term of this Lease for one (1) period of sixty
(60) months. Tenant shall exercise its right to extend the Term by and only by
delivering to Landlord, not less than nine (9) months or more than twelve
(12) months prior to the expiration date of the Term, Tenant’s irrevocable
written notice of its commitment to extend (the “Commitment Notice”). The Basic
Rent payable under the Lease during any extension of the Term shall be
determined as provided in the following provisions.

The Basic Rent shall be equal to the fair market rental being obtained, at the
time of such extension, for other, similar buildings within the Project. If
Landlord and Tenant have not by then been able to agree upon the Basic Rent for
the extension of the Term, then within one hundred twenty (120) and ninety
(90) days prior to the expiration date of the Term, Landlord shall notify Tenant
in writing of the Basic Rent that would reflect the prevailing market rental
rate for a 60-month renewal of comparable space in the Project (together with
any increases thereof during the extension period) as of the commencement of the
extension period (“Landlord’s Determination”). Should Tenant disagree with the
Landlord’s Determination, then Tenant shall, not later than twenty (20) days
thereafter, notify Landlord in writing of Tenant’s determination of those rental
terms (“Tenant’s Determination”). Within ten (10) days following delivery of the
Tenant’s Determination, the parties shall attempt to agree on an appraiser to
determine the fair market rental. If the parties are unable to agree in that
time, then each party shall designate an appraiser within ten (10) days
thereafter. Should either party fail to so designate an appraiser within that
time, then the appraiser designated by the other party shall determine the fair
market rental. Should each of the parties timely designate an appraiser, then
the two appraisers so designated shall appoint a third appraiser who shall,
acting alone, determine the fair market rental for the Premises. Any appraiser
designated hereunder shall have an MAI certification with not less than five
(5) years experience in the valuation of commercial industrial buildings in the
vicinity of the Project.

Within thirty (30) days following the selection of the appraiser and such
appraiser’s receipt of the Landlord’s Determination and the Tenant’s
Determination, the appraiser shall determine whether the rental rate determined
by Landlord or by Tenant more accurately reflects the fair market rental rate
for the 60-month renewal of the Lease for the Premises, as reasonably
extrapolated to the commencement of the extension period. Accordingly, either
the Landlord’s Determination or the Tenant’s Determination shall be selected by
the appraiser as the fair market rental rate for the extension period. In making
such determination, the appraiser shall consider rental comparables for the
Project (provided that if there are an insufficient number of comparables within
the Project, the appraiser shall consider rental comparables for similarly
improved space in the University Towne Centre area with appropriate adjustment
for location and quality of project), but the appraiser shall not attribute any
factor for brokerage commissions in making its determination of the fair market
rental rate. At any time before the decision of the appraiser is rendered,
either party may, by written notice to the other party, accept the rental terms
submitted by the other party, in which event such terms shall be deemed adopted
as the agreed fair market rental. The fees of the appraiser(s) shall be borne
entirely by the party whose determination of the fair market rental rate was not
accepted by the appraiser.

Within twenty (20) days after the determination of the fair market rental,
Landlord shall prepare an appropriate amendment to this Lease for the extension
period, and Tenant shall execute and return same to Landlord within ten
(10) business days after Tenant’s receipt of same. Should the fair market rental
not be established by the commencement of the extension period, then Tenant
shall continue paying rent at the rate in effect during the last month of the
initial Term, and a lump sum adjustment shall be made promptly upon the
determination of such new rental.

If Tenant fails to timely exercise the extension right granted herein within the
time period expressly set forth for exercise by Tenant in the initial paragraph
of this Section, Tenant’s right to extend the Term shall be extinguished and the
Lease shall automatically terminate as of the expiration date of the Term,
without any extension and without any liability to Landlord. Any attempt to
assign or transfer any right or interest created by this Section 3.3 (except by
way of a “Permitted Transfer” as hereinafter defined) shall be void from its
inception. Tenant shall have no other right to extend the Term beyond the single
sixty (60) month extension period created by this paragraph. Unless agreed to in
a writing signed by Landlord and Tenant, any extension of the Term, whether
created by an amendment to this Lease or by a holdover of the Premises by
Tenant, or otherwise, shall be deemed a part of, and not in addition to, any
duly exercised extension period permitted by this paragraph.

 

5



--------------------------------------------------------------------------------

ARTICLE IV. RENT AND OPERATING EXPENSES

SECTION 4.1. BASIC RENT. From and after the Commencement Date, Tenant shall pay
to Landlord without deduction or offset, the rental amount for the Premises
shown in Item 6 of the Basic Lease Provisions (the “Basic Rent”), including
subsequent adjustments, if any. Any rental adjustment to Basic Rent shown in
Item 6 shall be deemed to occur on the specified monthly anniversary of the
Commencement Date, whether or not the Commencement Date occurs at the end of a
calendar month. The rent shall be due and payable in advance commencing on the
Commencement Date (as prorated for any partial month) and continuing thereafter
on the first day of each successive calendar month of the Term. No demand,
notice or invoice shall be required for the payment of Basic Rent. An
installment of rent in the amount of one (1) full month’s Basic Rent at the
initial rate specified in Item 6 of the Basic Lease Provisions and one
(1) month’s estimated Tenant’s Share of Operating Expenses (as defined in
Section 4.2) shall be delivered to Landlord concurrently with Tenant’s execution
of this Lease and shall be applied against the Basic Rent and Operating Expenses
first due hereunder. Such payments, however, shall not be negotiated by Landlord
until this Lease is fully executed and a copy thereof delivered to Tenant.

SECTION 4.2. OPERATING EXPENSES.

(a) From and after Commencement Date, Tenant shall pay to Landlord, as
additional rent, Tenant’s Share of all Operating Expenses, as defined in
Section 4.2(f), incurred by Landlord in the operation of the Building and the
Project. The term “Tenant’s Share” means that portion of any Operating Expenses
determined by multiplying the cost of such item by a fraction, the numerator of
which is the Floor Area and the denominator of which is the total rentable
square footage, as determined from time to time by Landlord, of (i) the
Building, for expenses determined by Landlord to benefit or relate substantially
to the Building rather than the entire Project, (ii) all of the buildings in the
Project, as determined by Landlord, for expenses determined by Landlord to
benefit or relate substantially to the entire Project rather than any specific
building or (iii) all or some of the buildings within the Project as well as all
or a portion of other property owned by Landlord and/or its affiliates, for
expenses which benefit or relate to such buildings within the Project and such
other real property. In the event that Landlord determines in its sole and
absolute discretion that any premises within the Building or any building within
the Project or any portion of a building or project within a larger area incurs
a non-proportional benefit from any expense, or is the non-proportional cause of
any such expense, Landlord may, allocate a greater percentage of such Operating
Expense to such premises, building or project, as applicable. The full amount of
any management fee payable by Landlord for the management of Tenant’s Premises
that is calculated as a percentage of the rent payable by Tenant shall be paid
in full by Tenant as additional rent.

(b) Prior to the start of each full Expense Recovery Period (as defined in this
Section 4.2), Landlord shall give Tenant a written estimate of the amount of
Tenant’s Share of Operating Expenses for the applicable Expense Recovery Period.
Failure to provide such estimate shall not relieve Tenant from its obligation to
pay Tenant’s Share of Operating Expenses or estimated amounts thereof, if and
when Landlord provides such estimate or final payment amount. Tenant shall pay
the estimated amounts to Landlord in equal monthly installments, in advance
concurrently with payments of Basic Rent. If Landlord has not furnished its
written estimate for any Expense Recovery Period by the time set forth above,
Tenant shall continue to pay monthly the estimated Tenant’s Share of Operating
Expenses in effect during the prior Expense Recovery Period; provided that when
the new estimate is delivered to Tenant, Tenant shall, at the next monthly
payment date, pay any accrued estimated Tenant’s Share of Operating Expenses
based upon the new estimate. For purposes hereof, “Expense Recovery Period”
shall mean every twelve month period during the Term (or portion thereof for the
first and last lease years) commencing July 1 and ending June 30, provided that
Landlord shall have the right to change the date on which an Expense Recovery
Period commences in which event appropriate reasonable adjustments shall be made
to Tenant’s Share of Operating Expenses so that the amount payable by Tenant
shall not materially vary as a result of such change.

(c) Within one hundred twenty (120) days after the end of each Expense Recovery
Period, Landlord shall furnish to Tenant a statement showing in reasonable
detail the actual or prorated Tenant’s Share of Operating Expenses incurred by
Landlord during the period, and the parties shall within thirty (30) days
thereafter make any payment or allowance necessary to adjust Tenant’s estimated
payments of Tenant’s Share of Operating Expenses, if any, to the actual Tenant’s
Share of Operating Expenses as shown by the annual statement. Any delay or
failure by Landlord in delivering any statement hereunder shall not constitute a
waiver of Landlord’s right to require Tenant to pay Tenant’s Share of Operating
Expenses pursuant hereto. Any amount due Tenant shall be credited against
installments next coming due under this Section 4.2, and any deficiency shall be
paid by Tenant together with the next installment. Should Tenant fail to object
in writing to Landlord’s determination of Tenant’s Share of Operating Expenses
within sixty (60) days following delivery of Landlord’s expense statement,
Landlord’s determination of Tenant’s Share of Operating Expenses for the
applicable Expense Recovery Period shall be conclusive and binding on the
parties for all purposes and any future claims to the contrary shall be barred.

(d) Even though this Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant’s Share of Operating
Expenses for the Expense Recovery Period in which this Lease terminates, Tenant
shall within thirty (30) days of written notice pay the entire increase over the
estimated Tenant’s Share of Operating Expenses already paid. Conversely, any
overpayment by Tenant shall be rebated by Landlord to Tenant not later than
thirty (30) days after such final determination. The final determination shall
be made, and Tenant shall be notified in writing of such determination, within
one hundred fifty (150) days following the end of the Expense Recovery Period in
which this Lease terminates. If Landlord has not notified Tenant, in writing, of
the final determination of Tenant’s Share of Operating Expenses within such one
hundred fifty (150) day period, the estimated Tenant’s Share of Operating
Expenses previously paid by Tenant shall be conclusively deemed to be the actual
Tenant’s Share of Operating Expenses.

(e) If, at any time during any Expense Recovery Period, any one or more of the
Operating Expenses are increased to a rate(s) or amount(s) in excess of the
rate(s) or amount(s) used in calculating the estimated Tenant’s Share of
Operating Expenses for the year, then the estimate of Tenant’s Share of
Operating Expenses may be increased by written notice from Landlord for the
month in which such rate(s) or amount(s) becomes effective and for all
succeeding months by an amount equal to Tenant’s Share of the increase. If
Landlord gives Tenant written notice of the amount or estimated amount of the
increase, the month in which the increase will or has become effective, then
Tenant shall pay the increase to Landlord as a part of Tenant’s monthly payments
of the estimated Tenant’s

 

6



--------------------------------------------------------------------------------

Share of Operating Expenses as provided in Section 4.2(b), commencing with the
month following Tenant’s receipt of Landlord’s notice. In addition, Tenant shall
pay upon written request any such increases which were incurred prior to the
Tenant commencing to pay such monthly increase.

(f) The term “Operating Expenses” shall mean and include all Project Costs, as
defined in subsection (g), and Property Taxes, as defined in subsection (h).

(g) The term “Project Costs” shall include all expenses of operation, repair and
maintenance of the Building and the Project, including without limitation all
appurtenant Common Areas (as defined in Section 6.2), and shall include the
following charges by way of illustration but not limitation: water and sewer
charges; insurance premiums and deductibles and/or reasonable premium and
deductible equivalents should Landlord elect to self-insure all or any portion
of any risk that Landlord is authorized to insure hereunder; license, permit,
and inspection fees; light; power; window washing; trash pickup; janitorial
services to any interior Common Areas; heating, ventilating and air
conditioning; supplies; materials; equipment; tools; the cost of any
environmental, insurance, tax or other consultant utilized by Landlord in
connection with the Building and/or Project; establishment of reasonable
reserves for replacements and/or repairs; costs incurred in connection with
compliance with any laws or changes in laws applicable to the Building or the
Project; the cost of any capital investments or replacements (other than tenant
improvements for specific tenants) that (i) are reasonably intended by Landlord
to decrease overall Project Costs, (ii) replace or restore any existing system
or component of the Building and/or the Project, or (iii) are required by
governmental laws, ordinances, restrictions, regulations, order rules or
requirements, to the extent of the amortized amount of the capital investments
or replacements itemized in clauses (i), (ii) or (iii) above over the useful
life of such capital investments or replacements (as determined by generally
accepted accounting principles, consistently applied, or such shorter period to
recover cost savings anticipated by the particular investment or replacement)
calculated at Landlord’s market cost of funds, all as reasonably determined by
Landlord, for each such year of useful life during the Term; costs associated
with the maintenance of an air conditioning, heating and ventilation service
agreement, and maintenance of an intrabuilding network cable service agreement
for any intrabuilding network cable telecommunications lines within the Project,
and any other installation, maintenance, repair and replacement costs associated
with such lines; capital costs associated with a requirement related to demands
on utilities by Project tenants, including without limitation the cost to obtain
additional phone connections; labor; reasonably allocated wages and salaries,
fringe benefits, and payroll taxes for administrative and other personnel
directly applicable to the Building and/or Project, including both Landlord’s
personnel and outside personnel; any expense incurred pursuant to Sections 6.1,
6.2, 6.4, 7.2, and 10.2; and a reasonable overhead/management fee (not to exceed
a market-competitive fee for similar projects in the area) for the professional
operation of the Project. It is understood and agreed that Project Costs may
include competitive charges for direct services (including, without limitation,
management and/or operations services) provided by any subsidiary, division or
affiliate of Landlord.

Notwithstanding the foregoing, in no event shall “Project Costs” include any of
the following:

(1) Repairs or other work occasioned by fire, windstorm or other casualty or by
the exercise of eminent domain or any expenditures for which Landlord is
actually reimbursed by an insurance carrier.

(2) Marketing costs, including leasing commissions, attorneys’ fees in
connection with the negotiation and preparation of leases, subleases and/or
assignments, space planning costs, and other costs and expenses incurred in
connection with lease, sublease and/or assignment negotiations and transactions
with present or prospective tenants or other occupants of the Building.

(3) Renovating or otherwise improving or decorating, painting or decorating
space for other tenants or occupants of the Building.

(4) Expenses in connection with services or other benefits which are not offered
to Tenant or for which Tenant is charged for directly, but which are provided to
another tenant or occupant of the Building.

(5) Overhead and profit increment paid to subsidiaries or affiliates of Landlord
for services on or to the Building, to the extent only that the costs of such
services exceeds market competitive costs of such services.

(6) Interest on debt or amortization payments on any mortgage or mortgages, and
rental under any ground or underlying lease or leases, or other financing costs,
including points, commitment fees, or legal costs related thereto.

(7) Landlord’s in-house accounting or legal costs, general overhead and
executive salaries, except for salaries of project manager and project engineer
to the extent directly relating to the operation and management of the Building.

(8) Advertising and promotional expenditures.

(9) Any costs, fines or penalties incurred due to violations by Landlord of any
governmental rule or authority, or due to Landlord’s violation of its
obligations under this Lease.

(10) Management fees to the extent they exceed market-competitive management
fees for comparable projects.

(11) Costs for acquisition or installation of sculpture, paints or other object
of art.

 

7



--------------------------------------------------------------------------------

(12) Costs incurred in the remediation of any “Hazardous Materials” as defined
in Section 5.3 of this Lease, to the extent Tenant is not responsible therefor
as provided in said Section 5.3.

(13) The value or lost income to Landlord of any office space in the Building or
the Project which is utilized for the management of the Building.

(14) Costs of Landlord’s charitable or political contributions.

(15) Costs associated with the operation of the ownership of the Building or
Landlord or Landlord’s property manager, as distinguished from the cost of
Building operations, including the costs of partnership or corporate accounting
and legal matters, selling syndicating any of Landlord’s interest in the
Building; and disputes between Landlord and Landlord’s property manager.

(16) Maintenance to or replacement of any utility, mechanical or other system
solely dedicated to the single use of any other tenant.

(17) Any other costs or expenses for which Landlord is otherwise actually
reimbursed by any third party or by another tenant of the Project.

(h) The term “Property Taxes” as used herein shall include any form of federal,
state, county or local government or municipal taxes, fees, charges or other
impositions of every kind (whether general, special, ordinary or extraordinary)
related to the ownership, leasing or operation of the Premises, Building or
Project, including without limitation, the following: (i) all real estate taxes
or personal property taxes, as such property taxes may be reassessed from time
to time; and (ii) other taxes, charges and assessments which are levied with
respect to this Lease or to the Building and/or the Project, and any
improvements, fixtures and equipment and other property of Landlord located in
the Building and/or the Project, (iii) all assessments and fees for public
improvements, services, and facilities and impacts thereon, including without
limitation arising out of any Community Facilities Districts, “Mello Roos”
districts, similar assessment districts, and any traffic impact mitigation
assessments or fees; (iv) any tax, surcharge or assessment which shall be levied
in addition to or in lieu of real estate or personal property taxes, other than
taxes covered by Article VIII; and (v) taxes based on the receipt of rent
(including gross receipts or sales taxes applicable to the receipt of rent), and
(vi) costs and expenses incurred in contesting the amount or validity of any
Property Tax by appropriate proceedings. Notwithstanding the foregoing, general
net income or franchise taxes imposed against Landlord shall be excluded.

SECTION 4.3. SECURITY DEPOSIT. Concurrently with Tenant’s delivery of this
Lease, Tenant shall deposit with Landlord the sum, if any, stated in Item 9 of
the Basic Lease Provisions, to be held by Landlord as security for the full and
faithful performance of all of Tenant’s obligations under this Lease (the
“Security Deposit”). The foregoing deposit shall not be negotiated by Landlord
until this Lease is fully executed and a copy thereof delivered to Tenant.
Landlord shall not be required to keep this Security Deposit separate from its
general funds, and Tenant shall not be entitled to interest on the Security
Deposit. Subject to the last sentence of this Section, the Security Deposit
shall be understood and agreed to be the property of Landlord upon Landlord’s
receipt thereof, and may be utilized by Landlord in its sole and absolute
discretion towards the payment of all expenses by Landlord for which Tenant
would be required to reimburse Landlord under this Lease, including without
limitation brokerage commissions and Tenant Improvement costs. Upon any Event of
Default by Tenant (as defined in Section 14.1), Landlord may, in its sole and
absolute discretion, retain, use or apply the whole or any part of the Security
Deposit to pay any sum which Tenant is obligated to pay under this Lease, sums
that Landlord may expend or be required to expend by reason of the Event of
Default by Tenant or any loss or damage that Landlord may suffer by reason of
the Event of Default or costs incurred by Landlord in connection with the repair
or restoration of the Premises pursuant to Section 15.3 of this Lease upon
expiration or earlier termination of this Lease. In no event shall Landlord be
obligated to apply the Security Deposit upon an Event of Default and Landlord’s
rights and remedies resulting from an Event of Default, including without
limitation, Tenant’s failure to pay Basic Rent, Tenant’s Share of Operating
Expenses or any other amount due to Landlord pursuant to this Lease, shall not
be diminished or altered in any respect due to the fact that Landlord is holding
the Security Deposit. If any portion of the Security Deposit is applied by
Landlord as permitted by this Section, Tenant shall within five (5) days after
written demand by Landlord deposit cash with Landlord in an amount sufficient to
restore the Security Deposit to its original amount. If Tenant fully performs
its obligations under this Lease, the Security Deposit shall be returned to
Tenant (or, at Landlord’s option, to the last assignee of Tenant’s interest in
this Lease) within thirty (30) days after the expiration of the Term, provided
that Tenant agrees that Landlord may retain the Security Deposit in the event
that an Event of Default beyond the applicable notice and cure periods has
occurred, and Tenant agrees that Tenant shall have no claim against Landlord for
Landlord’s retaining such Security Deposit to the extent provided in this
Section.

In the event that no “Event of Default” (beyond any applicable notice and cure
periods) has occurred at any time during the Term hereof, and provided further
that Tenant has not at any time been more than five (5) days late with respect
to any payments of Basic Rent and Operating Expenses due under the Lease, then
Landlord shall return to Tenant a portion of the Security Deposit in the form of
payments to Tenant, each in the amount of Thirty-Three Thousand Three Hundred
Thirty-Three Dollars and Thirty-Three Cents ($33,333.33), within thirty
(30) days following the end of the twenty-fourth (24th), the thirty-sixth
(36th) and the forty-eighth (48th) months of the Term.

ARTICLE V. USES

SECTION 5.1. USE. Tenant shall use the Premises only for the purposes stated in
Item 3 of the Basic Lease Provisions, all in accordance with applicable laws and
restrictions and pursuant to approvals to be obtained by Tenant from all
relevant and required governmental agencies and authorities. The parties agree
that any contrary use shall be deemed to cause material and irreparable harm to
Landlord and shall entitle Landlord to injunctive relief in addition to any
other available remedy. Tenant, at its expense, shall

 

8



--------------------------------------------------------------------------------

procure, maintain and make available for Landlord’s inspection throughout the
Term, all governmental approvals, licenses and permits required for the proper
and lawful conduct of Tenant’s permitted use of the Premises. Tenant shall not
do or permit anything to be done in or about the Premises which will in any way
interfere with the rights of other occupants of the Building or the Project, or
use or allow the Premises to be used for any unlawful purpose, nor shall Tenant
permit any nuisance or commit any waste in the Premises or the Project. Tenant
shall not perform any work or conduct any business whatsoever in the Project
other than inside the Premises. Tenant shall not do or permit to be done
anything which will invalidate or increase the cost of any insurance policy(ies)
covering the Building, the Project and/or their contents, and shall comply with
all applicable insurance underwriters rules. Tenant shall comply at its expense
with all present and future laws, ordinances, restrictions, regulations, orders,
rules and requirements of all governmental authorities that pertain to Tenant or
its use of the Premises, including without limitation all federal and state
occupational health and safety requirements, whether or not Tenant’s compliance
will necessitate expenditures or interfere with its use and enjoyment of the
Premises. Tenant shall comply at its expense with all present and future
covenants, conditions, easements or restrictions now or hereafter affecting or
encumbering the Building and/or Project, and any amendments or modifications
thereto, including without limitation the payment by Tenant of any periodic or
special dues or assessments charged against the Premises or Tenant which may be
allocated to the Premises or Tenant in accordance with the provisions thereof.
Tenant shall promptly upon demand reimburse Landlord for any additional
insurance premium charged by reason of Tenant’s failure to comply with the
provisions of this Section, and shall indemnify Landlord from any liability
and/or expense resulting from Tenant’s noncompliance.

SECTION 5.2. SIGNS. Tenant shall have the non-exclusive right to one
(1) exterior “building-top” sign on the Building for Tenant’s name and graphics
on the façade of the Building facing Towne Centre Drive, subject to Landlord’s
right of prior approval that such exterior signage is in compliance with the
Signage Criteria (defined below). In addition, Landlord shall provide Tenant, at
Landlord’s sole cost and expense, with Building standard suite signage and
directory signage on the Building directory board in the lobby of the Building.
Except as provided in the foregoing Tenant shall have no right to maintain signs
in any location in, on or about the Premises, the Building or the Project and
shall not place or erect any signs that are visible from the exterior of the
Building. The size, design, graphics, material, style, color and other physical
aspects of any permitted sign shall be subject to Landlord’s written
determination, as determined solely by Landlord, prior to installation, that
signage is in compliance with any covenants, conditions or restrictions
encumbering the Premises and Landlord’s signage program for the Project, as in
effect from time to time and approved by the City in which the Premises are
located (“Signage Criteria”). Prior to placing or erecting any such signs,
Tenant shall obtain and deliver to Landlord a copy of any applicable municipal
or other governmental permits and approvals and comply with any applicable
insurance requirements for such signage. Tenant shall be responsible for the
cost of any permitted sign, including the fabrication, installation, maintenance
and removal thereof and the cost of any permits therefor. If Tenant fails to
maintain its sign in good condition, or if Tenant fails to remove same upon
termination of this Lease and repair and restore any damage caused by the sign
or its removal, Landlord may do so at Tenant’s expense. Landlord shall have the
right to temporarily remove any signs in connection with any repairs or
maintenance in or upon the Building. The term “sign” as used in this Section
shall include all signs, designs, monuments, displays, advertising materials,
logos, banners, projected images, pennants, decals, pictures, notices,
lettering, numerals or graphics.

SECTION 5.3. HAZARDOUS MATERIALS.

(a) For purposes of this Lease, the term “Hazardous Materials” includes (i) any
“hazardous material” as defined in Section 25501(o) of the California Health and
Safety Code, (ii) hydrocarbons, polychlorinated biphenyls or asbestos, (iii) any
toxic or hazardous materials, substances, wastes or materials as defined
pursuant to any other applicable state, federal or local law or regulation, and
(iv) any other substance or matter which may result in liability to any person
or entity as a result of such person’s possession, use, release or distribution
of such substance or matter under any statutory or common law theory.

(b) Tenant shall not cause or permit any Hazardous Materials to be brought upon,
stored, used, generated, released or disposed of on, under, from or about the
Premises (including without limitation the soil and groundwater thereunder)
without the prior written consent of Landlord, which consent may be given or
withheld in Landlord’s sole and absolute discretion. Notwithstanding the
foregoing, Tenant shall have the right, without obtaining prior written consent
of Landlord, to utilize within the Premises a reasonable quantity of standard
office products that may contain Hazardous Materials (such as photocopy toner,
“White Out”, and the like), provided however, that (i) Tenant shall maintain
such products in their original retail packaging, shall follow all instructions
on such packaging with respect to the storage, use and disposal of such
products, and shall otherwise comply with all applicable laws with respect to
such products, and (ii) all of the other terms and provisions of this
Section 5.3 shall apply with respect to Tenant’s storage, use and disposal of
all such products. Landlord may, in its sole and absolute discretion, place such
conditions as Landlord deems appropriate with respect to Tenant’s use of any
such Hazardous Materials, and may further require that Tenant demonstrate that
any such Hazardous Materials are necessary or useful to Tenant’s business and
will be generated, stored, used and disposed of in a manner that complies with
all applicable laws and regulations pertaining thereto and with good business
practices. Tenant understands that Landlord may utilize an environmental
consultant to assist in determining conditions of approval in connection with
the storage, generation, release, disposal or use of Hazardous Materials by
Tenant on or about the Premises, and/or to conduct periodic inspections of the
storage, generation, use, release and/or disposal of such Hazardous Materials by
Tenant on and from the Premises, and Tenant agrees that any costs incurred by
Landlord in connection therewith shall be reimbursed by Tenant to Landlord as
additional rent hereunder upon demand.

(c) Prior to the execution of this Lease, Tenant shall complete, execute and
deliver to Landlord an Environmental Questionnaire and Disclosure Statement (the
“Environmental Questionnaire”) in the form of Exhibit B attached hereto. The
completed Environmental Questionnaire shall be deemed incorporated into this
Lease for all purposes, and Landlord shall be entitled to rely fully on the
information contained therein. On each anniversary of the Commencement Date
until the expiration or sooner termination of

 

9



--------------------------------------------------------------------------------

this Lease, Tenant shall disclose to Landlord in writing the names and amounts
of all Hazardous Materials (other than reasonable quantities of standard office
products that may contain Hazardous Materials) which were stored, generated,
used, released and/or disposed of on, under or about the Premises for the
twelve-month period prior thereto, and which Tenant desires to store, generate,
use, release and/or dispose of on, under or about the Premises for the
succeeding twelve-month period. In addition, to the extent Tenant is permitted
to utilize Hazardous Materials upon the Premises, Tenant shall promptly provide
Landlord with complete and legible copies of all the following environmental
documents relating thereto: reports filed pursuant to any self-reporting
requirements; permit applications, permits, monitoring reports, emergency
response or action plans, workplace exposure and community exposure warnings or
notices and all other reports, disclosures, plans or documents (even those which
may be characterized as confidential) relating to water discharges, air
pollution, waste generation or disposal, and underground storage tanks for
Hazardous Materials; orders, reports, notices, listings and correspondence (even
those which may be considered confidential) of or concerning the release,
investigation of, compliance, cleanup, remedial and corrective actions, and
abatement of Hazardous Materials; and all complaints, pleadings and other legal
documents filed by or against Tenant related to Tenant’s use, handling, storage,
release and/or disposal of Hazardous Materials.

(d) Landlord and its agents shall have the right, but not the obligation, to
inspect, sample and/or monitor the Premises and/or the soil or groundwater
thereunder at any time to determine whether Tenant is complying with the terms
of this Section 5.3, and in connection therewith Tenant shall provide Landlord
with full access to all facilities, records and personnel related thereto. If
Tenant is not in compliance with any of the provisions of this Section 5.3, or
in the event of a release of any Hazardous Material on, under or about the
Premises caused or permitted by Tenant, its agents, employees, contractors,
licensees or invitees, Landlord and its agents shall have the right, but not the
obligation, without limitation upon any of Landlord’s other rights and remedies
under this Lease, to immediately enter upon the Premises without notice and to
discharge Tenant’s obligations under this Section 5.3 at Tenant’s expense,
including without limitation the taking of emergency or long-term remedial
action. Landlord and its agents shall endeavor to minimize interference with
Tenant’s business in connection therewith, but shall not be liable for any such
interference. In addition, Landlord, at Tenant’s expense, shall have the right,
but not the obligation, to join and participate in any legal proceedings or
actions initiated in connection with any claims arising out of the storage,
generation, use, release and/or disposal by Tenant or its agents, employees,
contractors, licensees or invitees of Hazardous Materials on, under, from or
about the Premises.

(e) If the presence of any Hazardous Materials on, under, from or about the
Premises or the Project caused or permitted by Tenant or its agents, employees,
contractors, licensees or invitees results in (i) injury to any person,
(ii) injury to or any contamination of the Premises or the Project, or
(iii) injury to or contamination of any real or personal property wherever
situated, Tenant, at its expense, shall promptly take all actions necessary to
return the Premises and the Project and any other affected real or personal
property owned by Landlord to the condition existing prior to the introduction
of such Hazardous Materials and to remedy or repair any such injury or
contamination, including without limitation, any cleanup, remediation, removal,
disposal, neutralization or other treatment of any such Hazardous Materials.
Notwithstanding the foregoing, Tenant shall not, without Landlord’s prior
written consent, which consent may be given or withheld in Landlord’s sole and
absolute discretion, take any remedial action in response to the presence of any
Hazardous Materials on, from, under or about the Premises or the Project or any
other affected real or personal property owned by Landlord or enter into any
similar agreement, consent, decree or other compromise with any governmental
agency with respect to any Hazardous Materials claims; provided however,
Landlord’s prior written consent shall not be necessary in the event that the
presence of Hazardous Materials on, under or about the Premises or the Project
or any other affected real or personal property owned by Landlord (i) imposes an
immediate threat to the health, safety or welfare of any individual and (ii) is
of such a nature that an immediate remedial response is necessary and it is not
possible to obtain Landlord’s consent before taking such action. To the fullest
extent permitted by law, Tenant shall indemnify, hold harmless, protect and
defend (with attorneys acceptable to Landlord) Landlord and any successors to
all or any portion of Landlord’s interest in the Premises and the Project and
any other real or personal property owned by Landlord from and against any and
all liabilities, losses, damages, diminution in value, judgments, fines,
demands, claims, recoveries, deficiencies, costs and expenses (including without
limitation attorneys’ fees, court costs and other professional expenses),
whether foreseeable or unforeseeable, arising directly or indirectly out of the
use, generation, storage, treatment, release, on- or off-site disposal or
transportation of Hazardous Materials (A) on, into, from, under or about the
Premises during the Term regardless of the source of such Hazardous Materials
unless caused solely by Landlord or (B) on, into, from, under or about the
Premises, the Building or the Project and any other real or personal property
owned by Landlord caused or permitted by Tenant, its agents, employees,
contractors, licensees or invitees. Such indemnity obligation shall specifically
include, without limitation, the cost of any required or necessary repair,
restoration, cleanup or detoxification of the Premises, the Building and the
Project and any other real or personal property owned by Landlord, the
preparation of any closure or other required plans, whether or not such action
is required or necessary during the Term or after the expiration of this Lease
and any loss of rental due to the inability to lease the Premises or any portion
of the Building or Project as a result of such Hazardous Material or remediation
thereof. If it is at any time discovered that Hazardous Materials have been
released on, into, from, under or about the Premises during the Term, or that
Tenant or its agents, employees, contractors, licensees or invitees may have
caused or permitted the release of a Hazardous Material on, under, from or about
the Premises, the Building or the Project or any other real or personal property
owned by Landlord, Tenant shall, at Landlord’s request, immediately prepare and
submit to Landlord a comprehensive plan, subject to Landlord’s approval,
specifying the actions to be taken by Tenant to return the Premises, the
Building or the Project or any other real or personal property owned by Landlord
to the condition existing prior to the introduction of such Hazardous Materials.
Upon Landlord’s approval of such cleanup plan, Tenant shall, at its expense, and
without limitation of any rights and remedies of Landlord under this Lease or at
law or in equity, immediately implement such plan and proceed to cleanup such
Hazardous Materials in accordance with all applicable laws and as required by
such plan and this Lease. The provisions of this Section 5.3(e) shall expressly
survive the expiration or sooner termination of this Lease.

 

10



--------------------------------------------------------------------------------

(f) Landlord hereby discloses to Tenant, and Tenant hereby acknowledges, certain
facts relating to Hazardous Materials at the Project known by Landlord to exist
as of the date of this Lease, as more particularly described in Exhibit C
attached hereto. Tenant shall have no liability or responsibility with respect
to the Hazardous Materials facts described in Exhibit C, nor with respect to any
Hazardous Materials which Tenant proves were not caused or permitted by Tenant,
its agents, employees, contractors, licensees or invitees. Tenant hereby
acknowledges that this disclosure satisfies any obligation of Landlord to Tenant
pursuant to California Health & Safety Code Section 25359.7, or any amendment or
substitute thereto or any other disclosure obligations of Landlord. Landlord
shall take responsibility, at its sole cost and expense, for any
governmentally-ordered clean-up, remediation, removal, disposal, neutralization
or other treatment of Hazardous Materials conditions described in this
Section 5.3(f). The foregoing obligation on the part of Landlord shall include
the reasonable costs (including, without limitation, reasonable attorney’s fees)
of defending Tenant from and against any legal action or proceeding instituted
by any governmental agency in connection with such clean-up, remediation,
removal, disposal, neutralization or other treatment of such conditions,
provided that Tenant promptly tenders such defense to Landlord. Tenant agrees to
notify its agents, employees, contractors, licensees, and invitees of any
exposure or potential exposure to Hazardous Materials at the Premises that
Landlord brings to Tenant’s attention.

ARTICLE VI. COMMON AREAS; SERVICES

SECTION 6.1. UTILITIES AND SERVICES. Tenant shall be responsible for and shall
pay promptly, directly to the appropriate supplier, all charges for water, gas,
electricity, sewer, heat, light, power, telephone, telecommunications service,
refuse pickup, janitorial service, interior landscape maintenance and all other
utilities, materials and services furnished directly to Tenant or the Premises
or used by Tenant in, on or about the Premises during the Term, together with
any taxes thereon. If any utilities or services are not separately metered or
assessed to Tenant, Landlord shall bill Tenant for Tenant’s proportionate share
of the cost of such utilities and services, and Tenant shall pay such amount to
Landlord, as an item of additional rent, within ten (10) days after receipt of
Landlord’s statement or invoice therefor. Alternatively, Landlord may elect to
include such cost in the definition of Project Costs in which event Tenant shall
pay Tenant’s proportionate share of such costs in the manner set forth in
Section 4.2. Tenant shall also pay to Landlord as an item of additional rent,
within ten (10) days after receipt of Landlord’s statement or invoice therefor,
a reasonable charge (which shall be in addition to the electricity charge paid
to the utility provider) for Tenant’s “after hours” usage of each HVAC unit
servicing the Premises. “After hours” shall mean usage of said unit(s) before or
after the hours of 7:00 A.M. to 8:00 P.M. on Mondays through Fridays, and for
more than four (4) hours at any time during any weekend period (that is, from
midnight on Friday through midnight on Sunday), subject to reasonable adjustment
of said hours by Landlord. “After hours” usage shall be determined based upon
the operation of the applicable HVAC unit during each of the foregoing periods
on a “non-cumulative” basis (that is, without regard to Tenant’s usage or
nonusage of other unit(s) serving the Premises, or of the applicable unit during
other periods of the Term). Landlord shall not be liable for damages or
otherwise for any failure or interruption of any utility or other service
furnished to the Premises, and no such failure or interruption shall be deemed
an eviction or entitle Tenant to terminate this Lease or withhold or abate any
rent due hereunder. Landlord shall at all reasonable times have free access to
the Building and Premises to install, maintain, repair, replace or remove all
electrical and mechanical installations of Landlord. Tenant acknowledges that
the costs incurred by Landlord related to providing above-standard utilities to
Tenant, including, without limitation, telephone lines, may be charged to
Tenant.

SECTION 6.2. OPERATION AND MAINTENANCE OF COMMON AREAS. During the Term,
Landlord shall operate all Common Areas within the Building and the Project. The
term “Common Areas” shall mean all areas within the exterior boundaries of the
Building and other buildings in the Project which are not held for exclusive use
by persons entitled to occupy space, and all other appurtenant areas and
improvements within the Project provided by Landlord for the common use of
Landlord and tenants and their respective employees and invitees, including
without limitation parking areas and structures, driveways, sidewalks,
landscaped and planted areas, hallways and interior stairwells not located
within the premises of any tenant, common electrical rooms and roof access
entries, common entrances and lobbies, elevators, and restrooms not located
within the premises of any tenant.

SECTION 6.3. USE OF COMMON AREAS. The occupancy by Tenant of the Premises shall
include the use of the Common Areas in common with Landlord and with all others
for whose convenience and use the Common Areas may be provided by Landlord,
subject, however, to compliance with all rules and regulations as are prescribed
from time to time by Landlord. Landlord shall operate and maintain the Common
Areas in the manner Landlord may determine to be appropriate. All costs incurred
by Landlord for the maintenance and operation of the Common Areas shall be
included in Project Costs except to the extent any particular cost incurred is
related to or associated with a specific tenant and can be charged to such
tenant of the Project. Landlord shall at all times during the Term have
exclusive control of the Common Areas, and may restrain or permit any use or
occupancy, except as authorized by Landlord’s rules and regulations. Tenant
shall keep the Common Areas clear of any obstruction or unauthorized use related
to Tenant’s operations or use of Premises, including without limitation,
planters and furniture. Nothing in this Lease shall be deemed to impose
liability upon Landlord for any damage to or loss of the property of, or for any
injury to, Tenant, its invitees or employees. Landlord may temporarily close any
portion of the Common Areas for repairs, remodeling and/or alterations, to
prevent a public dedication or the accrual of prescriptive rights, or for any
other reason deemed sufficient by Landlord, without liability to Landlord,
provided that such closure does not deprive Tenant of reasonable access to or
use of the Premises.

SECTION 6.4. PARKING. Tenant shall be entitled to the number of vehicle parking
spaces set forth in Item 14 of the Basic Lease Provisions, which spaces shall be
unreserved and unassigned, on those portions of the Common Areas designated by
Landlord for parking. Tenant shall not use more parking spaces than such number.
All parking spaces shall be used only for parking of vehicles no larger than
full size passenger automobiles, sports utility vehicles or pickup trucks.
Tenant shall not permit or allow any vehicles that belong to or are controlled
by Tenant or Tenant’s employees, suppliers, shippers, customers or invitees to
be loaded,

 

11



--------------------------------------------------------------------------------

unloaded or parked in areas other than those designated by Landlord for such
activities. If Tenant permits or allows any of the prohibited activities
described above, then Landlord shall have the right, without notice, in addition
to such other rights and remedies that Landlord may have, to remove or tow away
the vehicle involved and charge the costs to Tenant. Parking within the Common
Areas shall be limited to striped parking stalls, and no parking shall be
permitted in any driveways, access ways or in any area which would prohibit or
impede the free flow of traffic within the Common Areas. There shall be no
parking of any vehicles for longer than a forty-eight (48) hour period unless
otherwise authorized by Landlord, and vehicles which have been abandoned or
parked in violation of the terms hereof may be towed away at the owner’s
expense. Nothing contained in this Lease shall be deemed to create liability
upon Landlord for any damage to motor vehicles of visitors or employees, for any
loss of property from within those motor vehicles, or for any injury to Tenant,
its visitors or employees, unless ultimately determined to be caused by the sole
active negligence or willful misconduct of Landlord. Landlord shall have the
right to establish, and from time to time amend, and to enforce against all
users all reasonable rules and regulations (including the designation of areas
for employee parking) that Landlord may deem necessary and advisable for the
proper and efficient operation and maintenance of parking within the Common
Areas. Landlord shall have the right to construct, maintain and operate lighting
facilities within the parking areas; to change the area, level, location and
arrangement of the parking areas and improvements therein; to restrict parking
by tenants, their officers, agents and employees to employee parking areas; to
enforce parking charges (by operation of meters or otherwise); and to do and
perform such other acts in and to the parking areas and improvements therein as,
in the use of good business judgment, Landlord shall determine to be advisable.
Any person using the parking area shall observe all directional signs and arrows
and any posted speed limits. In no event shall Tenant interfere with the use and
enjoyment of the parking area by other tenants of the Project or their employees
or invitees. Parking areas shall be used only for parking vehicles. Washing,
waxing, cleaning or servicing of vehicles, or the storage of vehicles for longer
than 48-hours, is prohibited unless otherwise authorized by Landlord. Tenant
shall be liable for any damage to the parking areas caused by Tenant or Tenant’s
employees, suppliers, shippers, customers or invitees, including without
limitation damage from excess oil leakage. Tenant shall have no right to install
any fixtures, equipment or personal property in the parking areas.

SECTION 6.5. CHANGES AND ADDITIONS BY LANDLORD. Landlord reserves the right to
make alterations or additions to the Building or the Project, or to the
attendant fixtures, equipment and Common Areas. Landlord may at any time
relocate or remove any of the various buildings, parking areas, and other Common
Areas, and may add buildings and areas to the Project from time to time. No
change shall entitle Tenant to any abatement of rent or other claim against
Landlord, provided that the change does not deprive Tenant of reasonable access
to or use of the Premises, nor reduce the number of parking spaces allocated to
Tenant pursuant to Section 6.4 of this Lease.

ARTICLE VII. MAINTAINING THE PREMISES

SECTION 7.1. TENANT’S MAINTENANCE AND REPAIR. Tenant at its sole expense shall
maintain and make all repairs and replacements necessary to keep the Premises in
the condition as existed on the Commencement Date (or on any later date that the
improvements may have been installed), excepting ordinary wear and tear,
including without limitation all interior glass, doors, door closures, hardware,
fixtures, electrical, plumbing, fire extinguisher equipment and other equipment
installed in the Premises and all Alterations constructed by Tenant pursuant to
Section 7.3 below. Any damage or deterioration of the Premises shall not be
deemed ordinary wear and tear if the same could have been prevented by good
maintenance practices by Tenant. As part of its maintenance obligations
hereunder, Tenant shall, at Landlord’s request, provide Landlord with copies of
all maintenance schedules, reports and notices prepared by, for or on behalf of
Tenant. All repairs and replacements shall be at least equal in quality to the
original work, shall be made only by a licensed contractor approved in writing
in advance by Landlord, such consent not to be unreasonably withheld or delayed,
and shall be made only at the time or times reasonably approved by Landlord. Any
contractor utilized by Tenant shall be subject to Landlord’s standard
requirements for contractors, as modified from time to time. Landlord may impose
reasonable conditions, restrictions and requirements with respect to repairs, as
provided in Section 7.3, and the provisions of Section 7.4 shall apply to all
repairs. Alternatively, Landlord may elect to perform any repair and maintenance
of the electrical and mechanical systems serving the Premises and include the
cost thereof as part of Tenant’s Share of Operating Expenses. If Tenant fails to
properly maintain and/or repair the Premises as herein provided following
Landlord’s notice and the expiration of the applicable cure period (or earlier
if Landlord determines that such work must be performed prior to such time in
order to avoid damage to the Premises or Building or other detriment), then
Landlord may elect, but shall have no obligation, to perform any repair or
maintenance required hereunder on behalf of Tenant and at Tenant’s expense, and
Tenant shall reimburse Landlord upon demand for all costs incurred upon
submission of an invoice.

SECTION 7.2. LANDLORD’S MAINTENANCE AND REPAIR. Subject to Section 7.1 and
Article XI, Landlord shall provide service, maintenance and repair with respect
to any air conditioning, ventilating or heating equipment which serves the
Premises (exclusive, however, of the dedicated HVAC system serving Tenant’s
computer server room, or any other supplemental HVAC equipment serving only the
Premises, which shall be maintained, serviced and repaired by Tenant), and shall
maintain in good repair the roof, foundations, footings, the exterior surfaces
of the exterior walls of the Building (including exterior glass), and the
structural, electrical and mechanical systems, except that Tenant at its expense
shall make all repairs which Landlord deems reasonably necessary as a result of
the act or negligence of Tenant, its agents, employees, invitees, subtenants or
contractors. Landlord shall have the right to employ or designate any reputable
person or firm, including any employee or agent of Landlord or any of Landlord’s
affiliates or divisions, to perform any service, repair or maintenance function.
Landlord need not make any other improvements or repairs except as specifically
required under this Lease, and nothing contained in this Section shall limit
Landlord’s right to reimbursement from Tenant for maintenance, repair costs and
replacement costs as provided elsewhere in this Lease. Tenant understands that
it shall not make repairs at Landlord’s expense or by rental offset. Tenant
further understands that Landlord shall not be required to make any repairs to
the roof, foundations, footings, the exterior surfaces of the exterior walls of
the

 

12



--------------------------------------------------------------------------------

Building (excluding exterior glass), or structural, electrical or mechanical
systems unless and until Tenant has notified Landlord in writing of the need for
such repair and Landlord shall have a reasonable period of time thereafter to
commence and complete said repair, if warranted. All costs of any maintenance,
repairs and replacement on the part of Landlord provided hereunder shall be
considered part of Project Costs. Tenant further agrees that if Tenant fails to
report any such need for repair in writing within sixty (60) days of its
discovery by Tenant, Tenant shall be responsible for any costs and expenses and
other damages related to such repair which are in excess of those which would
have resulted had such need for repair been reported to Landlord within such
sixty (60) day period.

SECTION 7.3. ALTERATIONS. Except as otherwise provided in this Section, Tenant
shall make no alterations, additions, fixtures or improvements (“Alterations”)
to the Premises or the Building without the prior written consent of Landlord,
which consent shall not be unreasonably withheld. Notwithstanding the foregoing,
Tenant may make Alterations to the Premises costing less than Twenty-Five
Thousand Dollars ($25,000.00) during each calendar year of the Term without
Landlord’s consent, provided, however, that any Alterations which change the
structural, electrical or mechanical systems of the Premises, or which require a
governmental permit as a prerequisite to the construction thereof, shall require
Landlord’s prior written consent, which shall not be unreasonably withheld.
Notwithstanding anything to the contrary contained in either of the foregoing
sentences, however, no Alterations shall: (i) affect the exterior of the
Building or outside areas (or be visible from adjoining sites), or (ii) affect
or penetrate any of the structural portions of the Building, including but not
limited to the roof, or (iii) require any change to the basic floor plan of the
Premises or any change to any structural or mechanical systems of the Premises,
or (iv) fail to comply with any applicable governmental requirements, or
(v) result in the Premises requiring building services beyond the level normally
provided to other tenants, or (vi) interfere in any manner with the proper
functioning of, or Landlord’s access to, any mechanical, electrical, plumbing or
HVAC systems, facilities or equipment located in or serving the Building, or
(vii) diminish the value of the Premises including, without limitation, using
lesser quality materials than those existing in the Premises, or replace
Standard Improvements. Further, in the event that any Alteration would result in
a change from Landlord’s building standard materials and specifications for the
Project (“Standard Improvements”), Tenant shall be responsible for the cost of
replacing such non-standard improvement (“Non-Standard Improvement”) with the
applicable Standard Improvement (“Replacements”) which Replacements shall be
completed prior to the Expiration Date or earlier termination of this Lease.
Landlord may impose any condition to its consent, including but not limited to a
requirement that the installation and/or removal of all Alterations and
Replacements be covered by a lien and completion bond satisfactory to Landlord
in its sole and absolute discretion and requirements as to the manner and time
of performance of such work. Landlord shall in all events, whether or not
Landlord’s consent is required, have the right to approve the contractor
performing the installation and removal of Alterations and Replacements and
Tenant shall not permit any contractor not approved by Landlord to perform any
work on the Premises or on the Building. Tenant shall obtain all required
permits for the installation and removal of Alterations and Replacements and
shall perform the installation and removal of Alterations and Replacements in
compliance with all applicable laws, regulations and ordinances, including
without limitation the Americans with Disabilities Act, all covenants,
conditions and restrictions affecting the Project, and the Rules and Regulations
as described in Article XVII. Tenant understands and agrees that Landlord shall
be entitled to a supervision fee in the amount of five percent (5%) of the cost
of such Alterations either requiring a permit from the City of San Diego or
affecting any mechanical, electrical, plumbing or HVAC systems, facilities or
equipment located in or serving the Building the Alterations. Under no
circumstances shall Tenant make any Alterations or Replacements which
incorporate any Hazardous Materials, including without limitation
asbestos-containing construction materials into the Premises, the Building or
the Common Area. If any governmental entity requires, as a condition to any
proposed Alterations by Tenant, that improvements be made to the Common Areas,
and if Landlord consents to such improvements to the Common Areas (which consent
may be withheld in the sole and absolute discretion of Landlord), then Tenant
shall, at Tenant’s sole expense, make such required improvements to the Common
Areas in such manner, utilizing such materials, and with such contractors,
architects and engineers as Landlord may require in its sole and absolute
discretion. Any request for Landlord’s consent to any proposed Alterations shall
be made in writing and shall contain architectural plans describing the work in
detail reasonably satisfactory to Landlord. Landlord may elect to cause its
architect to review Tenant’s architectural plans, and the reasonable cost of
that review shall be reimbursed by Tenant. Should the work proposed by Tenant
and consented to by Landlord modify the basic floor plan of the Premises, then
Tenant shall, at its expense, furnish Landlord with as-built drawings and CAD
disks compatible with Landlord’s systems and standards. Unless Landlord
otherwise agrees in writing, all Alterations made or affixed to the Premises,
the Building or to the Common Area (excluding moveable trade fixtures and
furniture), including without limitation all Tenant Improvements constructed
pursuant to the Work Letter (except as otherwise provided in the Work Letter),
shall become the property of Landlord and shall be surrendered with the Premises
at the end of the Term; except that Landlord may, as provided in the next
succeeding paragraph of this Section 7.3, require Tenant to remove by the
Expiration Date or sooner termination date of this Lease, all or any of the
Alterations installed either by Tenant or by Landlord at Tenant’s request,
including without limitation all Tenant Improvements constructed pursuant to the
Work Letter (except as otherwise provided in the Work Letter), and to repair any
damage to the Premises, the Building or the Common Area arising from that
removal and restore the Premises to their condition prior to making such
Alterations.

As of the Expiration Date or earlier termination date of this Lease, Landlord
shall have the right to require Tenant to remove any Alterations made by Tenant
to the Premises and to replace same with the applicable Replacements, whether or
not Landlord’s consent was required. Notwithstanding the foregoing, if at the
time of requesting Landlord’s consent to any such Alterations, Tenant shall
request in writing whether or not Landlord shall require such Alterations to be
removed and replaced as of the Expiration Date or earlier termination date of
this Lease, then Landlord’s right to require Tenant to remove and replace such
Alterations shall be exercised, if at all, at the time of Landlord’s consent
thereto.

SECTION 7.4. MECHANIC’S LIENS. Tenant shall keep the Premises free from any
liens arising out of any work performed, materials furnished, or obligations
incurred by or for Tenant. Upon request by Landlord, Tenant shall promptly (but
in no event later than five (5) business days following such request) cause any
such lien to be released by posting a bond in accordance with California

 

13



--------------------------------------------------------------------------------

Civil Code Section 3143 or any successor statute. In the event that Tenant shall
not, within thirty (30) days following the imposition of any lien, cause the
lien to be released of record by payment or posting of a proper bond, Landlord
shall have, in addition to all other available remedies, the right to cause the
lien to be released by any means it deems proper, including payment of or
defense against the claim giving rise to the lien. All expenses so incurred by
Landlord, including Landlord’s attorneys’ fees, and any consequential or other
damages incurred by Landlord arising out of such lien, shall be reimbursed by
Tenant upon demand, together with interest from the date of payment by Landlord
at the maximum rate permitted by law until paid. Tenant shall give Landlord no
less than twenty (20) days’ prior notice in writing before commencing
construction of any kind on the Premises or Common Area and shall again notify
Landlord that construction has commenced, such notice to be given on the actual
date on which construction commences, so that Landlord may post and maintain
notices of nonresponsibility on the Premises or Common Area, as applicable,
which notices Landlord shall have the right to post and which Tenant agrees it
shall not disturb. Tenant shall also provide Landlord notice in writing within
ten (10) days following the date on which such work is substantially completed.
The provisions of this Section shall expressly survive the expiration or sooner
termination of this Lease.

SECTION 7.5. ENTRY AND INSPECTION. Landlord shall at all reasonable times, upon
at least 24 hours prior written or oral notice (except in emergencies, when no
notice shall be required) have the right to enter the Premises to inspect them,
to supply services in accordance with this Lease, to have access to install,
repair, maintain, replace or remove all electrical and mechanical installations
of Landlord and to protect the interests of Landlord in the Premises, and to
submit the Premises to prospective or actual purchasers or encumbrance holders
(or, during the last one hundred and eighty (180) days of the Term or when an
uncured Tenant Event of Default exists, to prospective tenants), all without
being deemed to have caused an eviction of Tenant and without abatement of rent
except as provided elsewhere in this Lease. Landlord shall have the right, if
desired, to retain a key which unlocks all of the doors in the Premises,
excluding Tenant’s vaults and safes, and Landlord shall have the right to use
any and all means which Landlord may deem proper to open the doors in an
emergency in order to obtain entry to the Premises, and any entry to the
Premises obtained by Landlord shall not under any circumstances be deemed to be
a forcible or unlawful entry into, or a detainer of, the Premises, or any
eviction of Tenant from the Premises.

SECTION 7.6. COMMUNICATIONS EQUIPMENT. Landlord hereby grants to Tenant a
non-exclusive license (the “License”) to install, maintain and operate on the
roof of the Building a single satellite dish not exceeding thirty-six inches
(36”) in height or in diameter (the “Antenna”) in accordance with and subject to
the terms and conditions set forth below. The Antenna shall be installed at a
location designated by Landlord and reasonably acceptable to Tenant (“Licensed
Area”). The Licensed Area shall be considered to be a part of the Premises for
all purposes under the Lease, and except as otherwise expressly provided in this
Section 7.6 all provisions applicable to the use of the Premises under the Lease
shall apply to the Licensed Area and its use by Tenant.

(1) The Term of the License shall be coterminous with this Lease;

(2) Tenant shall not be obligated to pay any license fee for the use of the
Licensed Area pursuant to this Section 7.6 during the Term of this Lease.

(3) Tenant shall use the Licensed Area only for the installation, operation,
repair, replacement and maintenance of the Antenna and the necessary mechanical
and electrical equipment to service said Antenna and for no other use or
purpose. The installation of the Antenna and all equipment and facilities
related thereto, including any required conduit from the Premises to the
Antenna, shall be deemed to constitute an alteration subject to the provisions
of Section 7.3 of the Lease, provided that Landlord shall not unreasonably
withhold its approval of the same. Landlord may require appropriate screening
for the Antenna as a condition of Landlord’s approval of the installation of the
Antenna. Tenant may have access to the Licensed Area for such uses during normal
business hours and at times upon reasonably prior notice to Landlord and shall
reimburse Landlord for any reasonably out-of-pocket expenses incurred by
Landlord in connection therewith;

(4) The Antenna shall be used only for transmitting and/or receiving data, audio
and/or video signals to and from Tenant’s facilities within the Premises for
Tenant’s use, and shall not be used or permitted to be used by Tenant for
purposes of broadcasting signals to the public or to provide telecommunications
or other communications transmitting or receiving services to any third parties;

(5) Landlord reserves the right upon reasonable prior written notice to Tenant
to require either (a) the relocation of all equipment installed by Tenant to
another location on the roof of the Building reasonably designated by Landlord,
or (b) the removal of any and all of such equipment should Landlord reasonably
determine that its presence results in material damage to the Building unless
Tenant makes satisfactory arrangements to protect Landlord therefrom;

(6) Tenant shall require its employees, when using the Licensed Area, to stay
within the immediate vicinity thereof. In addition, in the event any
communications system or broadcast or receiving facilities are operating in the
area, Tenant shall at all times during the term of the License conduct its
operations so as to ensure that such system or facilities shall not be subjected
to harmful interference as a result of such operations by Tenant. Upon
notification from Landlord of any such interference, Tenant agrees to
immediately take the necessary steps to correct such situation, and Tenant’s
failure to do so shall be deemed a default under the terms of this Lease.

(7) During the term of the License, Tenant shall comply with any standards
promulgated by applicable governmental authorities or otherwise reasonably
established by Landlord regarding the generation of electromagnetic fields.
Should Landlord determine in good faith at any time that the Antenna poses a
health or safety hazard to occupants of the Building, Landlord may require
Tenant to make arrangements satisfactory to Landlord to mitigate such hazard or,
if Tenant either fails or is unable to make such satisfactory arrangements, to
remove the Antenna. Any claim or liability resulting from the use of the Antenna
or the Licensed Area shall be subject to the indemnification provisions of this
Lease applicable to Tenant’s use of the Premises;

 

14



--------------------------------------------------------------------------------

(8) During the term of the License, Tenant shall pay all taxes attributable to
the Antenna and other equipment owned and installed by Tenant, and Tenant shall
assure and provide Landlord with evidence that the Licensed Area and Tenant’s
use thereof are subject to the insurance coverages otherwise required to be
maintained by Tenant as to the Premises pursuant to Exhibit D;

(9) Upon the expiration or sooner termination of the Lease, Tenant shall remove
the Antenna and all related equipment and facilities, including any conduit from
the Premises to the Antenna, from the Licensed Area and any other portions of
the Building within or upon which the same may be installed, and shall restore
the Licensed Area and all other areas affected by such removal to their original
condition, reasonable wear and tear excepted, all at its sole cost and expense;
and

(10) The License is personal to Tenant and shall not be assignable in whole or
in part, and any attempted assignment thereof without he consent of Landlord,
which consent may be withheld by Landlord in its sole and absolute discretion,
shall immediately terminate the License. Notwithstanding the foregoing,
Landlord’s consent shall not be required with respect to an assignment of the
License made in connection with a “Permitted Transfer” of this Lease pursuant to
Section 9.4 below.

ARTICLE VIII. TAXES AND ASSESSMENTS ON TENANT’S PROPERTY

Tenant shall be liable for and shall pay, at least ten (10) days before
delinquency, all taxes and assessments levied against all personal property of
Tenant located in the Premises, and, if required by Landlord, against all Non
Standard Improvements to the Premises (as defined in Section 7.3) made by
Landlord or Tenant, and against any Alterations (as defined in Section 7.3) made
to the Premises or the Building by or on behalf of Tenant. If requested by
Landlord, Tenant shall cause its personal property, Non-Standard Improvements
and Alterations to be assessed and billed separately from the real property of
which the Premises form a part. If any taxes required to be paid by Tenant on
Tenant’s personal property, Non-Standard Improvements and/or Alterations are
levied against Landlord or Landlord’s property and if Landlord pays the same, or
if the assessed value of Landlord’s property is increased by the inclusion of a
value placed upon the personal property, Non-Standard Improvements and/or
Alterations and if Landlord pays the taxes based upon the increased assessment,
Landlord shall have the right to require that Tenant pay to Landlord the taxes
so levied against Landlord or the proportion of the taxes resulting from the
increase in the assessment. In calculating what portion of any tax bill which is
assessed against Landlord separately, or Landlord and Tenant jointly, is
attributable to Tenant’s Non-Standard Improvements, Alterations and personal
property, Landlord’s reasonable determination shall be conclusive.

ARTICLE IX. ASSIGNMENT AND SUBLETTING

SECTION 9.1. RIGHTS OF PARTIES.

(a) Notwithstanding any provision of this Lease to the contrary, and except as
to transfers expressly permitted without Landlord’s consent pursuant to
Section 9.4, Tenant will not, either voluntarily or by operation of law, assign,
sublet, encumber, or otherwise transfer all or any part of Tenant’s interest in
this Lease or the Premises, or permit the Premises to be occupied by anyone
other than Tenant, without Landlord’s prior written consent, which consent shall
not unreasonably be withheld in accordance with the provisions of
Section 9.1(b). No assignment (whether voluntary, involuntary or by operation of
law) and no subletting shall be valid or effective without Landlord’s prior
written consent and, at Landlord’s election, any such assignment or subletting
shall be void and of no force and effect and any such attempted assignment or
subletting shall constitute an Event of Default of this Lease. Landlord shall
not be deemed to have given its consent to any assignment or subletting by any
course of action, including its acceptance of any name for listing in the
Building directory, other than written consent. To the extent not prohibited by
provisions of the Bankruptcy Code, 11 U.S.C. Section 101 et seq., (the
“Bankruptcy Code”), including Section 365(f)(1), Tenant on behalf of itself and
its creditors, administrators and assigns waives the applicability of
Section 365(e) of the Bankruptcy Code unless the proposed assignee of the
Trustee for the estate of the bankrupt meets Landlord’s standard for consent as
set forth in Section 9.1(b) of this Lease. If this Lease is assigned to any
person or entity pursuant to the provisions of the Bankruptcy Code, any and all
monies or other considerations to be delivered in connection with the assignment
shall be delivered to Landlord, shall be and remain the exclusive property of
Landlord and shall not constitute property of Tenant or of the estate of Tenant
within the meaning of the Bankruptcy Code. Any person or entity to which this
Lease is assigned pursuant to the provisions of the Bankruptcy Code shall be
deemed to have assumed all of the obligations arising under this Lease on and
after the date of the assignment, and shall upon demand execute and deliver to
Landlord an instrument confirming that assumption.

(b) If Tenant desires to transfer an interest in this Lease or the Premises, it
shall first notify Landlord of its desire and shall submit in writing to
Landlord: (i) the name and address of the proposed transferee; (ii) the nature
of any proposed transferee’s business to be carried on in the Premises;
(iii) the terms and provisions of any proposed sublease, assignment or other
transfer, including a copy of the proposed assignment, sublease or transfer
form; (iv) evidence that the proposed assignee, subtenant or transferee will
comply with the requirements of Exhibit D hereto; (v) a completed Environmental
Questionnaire from the proposed assignee, subtenant or transferee; (vi) any
other information requested by Landlord and reasonably related to the transfer
and (vii) the fee described in Section 9.1(e). Except as provided in Section 9.1
(c), Landlord shall not unreasonably withhold its consent, provided that the
parties agree that it shall be reasonable for Landlord to withhold its consent
if: (1) the use of the Premises will not be consistent with the provisions of
this Lease or with Landlord’s commitment to other tenants of the Building and
Project; (2) the proposed assignee or subtenant has been required by any prior
landlord, lender or governmental authority to take remedial action in connection
with Hazardous Materials contaminating a property arising out of the proposed
assignee’s or subtenant’s actions or use

 

15



--------------------------------------------------------------------------------

of the property in question or is subject to any enforcement order issued by any
governmental authority in connection with the use, disposal or storage of a
Hazardous Material; (3) insurance requirements of the proposed assignee or
subtenant may not be brought into conformity with Landlord’s then current
leasing practice; (4) a proposed subtenant or assignee has not demonstrated to
the reasonable satisfaction of Landlord that it is financially responsible or
has failed to submit to Landlord all reasonable information as requested by
Landlord concerning the proposed subtenant or assignee, including, but not
limited to, a certified balance sheet of the proposed subtenant or assignee as
of a date within ninety (90) days of the request for Landlord’s consent,
statements of income or profit and loss of the proposed subtenant or assignee
for the two-year period preceding the request for Landlord’s consent, and/or a
certification signed by the proposed subtenant or assignee that it has not been
evicted or been in arrears in rent at any other leased premises for the 3-year
period preceding the request for Landlord’s consent; (5) the proposed assignee
or subtenant is an existing tenant of the Building or Project or a prospect with
whom Landlord is currently negotiating to become a tenant at the Building or
Project; or (6) the proposed transfer will impose additional burdens or adverse
tax effects on Landlord. If Tenant has any exterior sign rights under this
Lease, such rights are personal to Tenant and may not be assigned or transferred
to any assignee of this Lease or subtenant of the Premises without Landlord’s
prior written consent, which may be withheld in Landlord’s sole and absolute
discretion.

If Landlord consents to the proposed transfer, Tenant may within ninety
(90) days after the date of the consent effect the transfer upon the terms
described in the information furnished to Landlord; provided that any material
change in the terms shall be subject to Landlord’s consent as set forth in this
Section 9.1. Landlord shall approve or disapprove any requested transfer within
fifteen (15) business days following receipt of Tenant’s written request, the
information set forth above, and the fee set forth below.

(c) Notwithstanding the provisions of Section 9.1(b) above, in lieu of
consenting to a proposed assignment or subletting, Landlord may elect, within
the fifteen (15) business day period permitted for Landlord to approve or
disapprove a requested transfer, to (i) sublease the Premises (or the portion
proposed to be subleased), or take an assignment of Tenant’s interest in this
Lease, upon substantially the same terms as offered to the proposed subtenant or
assignee (excluding terms relating to the purchase of personal property, the use
of Tenant’s name or the continuation of Tenant’s business), or (ii) terminate
this Lease as to the portion of the Premises proposed to be subleased or
assigned with a proportionate abatement in the rent payable under this Lease,
effective thirty (30) days following written notice by Landlord of its election
to so sublease or terminate. Landlord may thereafter, at its option, assign,
sublet or re-let any space so sublet, obtained by assignment or obtained by
termination to any third party, including without limitation the proposed
transferee of Tenant.

(d) In the event that Landlord approves the requested assignment or subletting,
Tenant agrees that fifty percent (50%) of any amounts paid by the assignee or
subtenant, however described, in excess of (i) the Basic Rent payable by Tenant
hereunder, or in the case of a sublease of a portion of the Premises, in excess
of the Basic Rent reasonably allocable to such portion as determined by
Landlord, plus (ii) Tenant’s direct out-of-pocket costs (including, but not
limited to, leasing commissions, legal costs, tenant improvement costs or
allowances, “free” rent and other economic concessions granted by Tenant) which
Tenant certifies to Landlord have been paid or incurred to secure such assignee
or sublease or to provide occupancy related services to such assignee or
subtenant, shall be the property of Landlord and such amounts shall be payable
directly to Landlord by the assignee or subtenant or, at Landlord’s option, by
Tenant within ten (10) days of Tenant’s receipt thereof. Landlord shall have the
right to review or audit the books and records of Tenant, or have such books and
records reviewed or audited by an outside accountant, to confirm any such direct
out-of-pocket costs. In the event that such direct out-of-pocket costs claimed
by Tenant are overstated by more than five percent (5%), Tenant shall reimburse
Landlord for any of Landlord’s costs related to such review or audit. At
Landlord’s request, a written agreement shall be entered into by and among
Tenant, Landlord and the proposed assignee or subtenant confirming the
requirements of this Section 9.1(d).

(e) Tenant shall pay to Landlord a fee equal to the greater of (i) Landlord’s
actual and reasonable costs related to such assignment, subletting or other
transfer or (ii) Five Hundred Dollars ($500.00), to process any request by
Tenant for an assignment, subletting or other transfer under this Lease. Tenant
shall pay Landlord the sum of Five Hundred Dollars ($500.00) concurrently with
Tenant’s request for consent to any assignment, subletting or other transfer,
and Landlord shall have no obligation to consider such request unless
accompanied by such payment. Tenant shall pay Landlord upon demand any costs in
excess of such payment to the extent Landlord’s actual and reasonable costs
related to such request exceeds $500.00. Such fee is hereby acknowledged as a
reasonable amount to reimburse Landlord for its costs of review and evaluation
of a proposed transfer.

SECTION 9.2. EFFECT OF TRANSFER. No subletting or assignment, even with the
consent of Landlord, shall relieve Tenant of its obligation to pay rent and to
perform all its other obligations under this Lease. Moreover, Tenant shall
indemnify and hold Landlord harmless, as provided in Section 10.3, for any act
or omission by an assignee or subtenant. Each assignee, other than Landlord,
shall assume all obligations of Tenant under this Lease and shall be liable
jointly and severally with Tenant for the payment of all rent, and for the due
performance of all of Tenant’s obligations, under this Lease. No assignment or
subletting shall be effective or binding on Landlord unless documentation in
form and substance satisfactory to Landlord in its reasonable discretion
evidencing the transfer, and in the case of an assignment, the assignee’s
assumption of the obligations of Tenant under this Lease, is delivered to
Landlord and both the assignee/subtenant and Tenant deliver to Landlord an
executed consent to transfer instrument prepared by Landlord and consistent with
the requirements of this Article. The acceptance by Landlord of any payment due
under this Lease from any other person shall not be deemed to be a waiver by
Landlord of any provision of this Lease or to be a consent to any transfer.
Consent by Landlord to one or more transfers shall not operate as a waiver or
estoppel to the future enforcement by Landlord of its rights under this Lease or
as a consent to any subsequent transfer.

 

16



--------------------------------------------------------------------------------

SECTION 9.3. SUBLEASE REQUIREMENTS. The following terms and conditions shall
apply to any subletting by Tenant of all or any part of the Premises and shall
be deemed included in each sublease:

(a) Each and every provision contained in this Lease (other than with respect to
the payment of rent hereunder) is incorporated by reference into and made a part
of such sublease, with “Landlord” hereunder meaning the sublandlord therein and
“Tenant” hereunder meaning the subtenant therein.

(b) Tenant hereby irrevocably assigns to Landlord all of Tenant’s interest in
all rentals and income arising from any sublease of the Premises, and Landlord
may collect such rent and income and apply same toward Tenant’s obligations
under this Lease; provided, however, that until there is an Event of Default by
Tenant, Tenant shall have the right to receive and collect the sublease rentals.
Landlord shall not, by reason of this assignment or the collection of sublease
rentals, be deemed liable to the subtenant for the performance of any of
Tenant’s obligations under the sublease. Tenant hereby irrevocably authorizes
and directs any subtenant, upon receipt of a written notice from Landlord
stating that an uncured Event of Default exists in the performance of Tenant’s
obligations under this Lease, to pay to Landlord all sums then and thereafter
due under the sublease. Tenant agrees that the subtenant may rely on that notice
without any duty of further inquiry and notwithstanding any notice or claim by
Tenant to the contrary. Tenant shall have no right or claim against the
subtenant or Landlord for any rentals so paid to Landlord.

(c) In the event of the termination of this Lease for any reason, including
without limitation as the result of an Event of Default by Tenant or by the
mutual agreement of Landlord and Tenant, Landlord may, at its sole option, take
over Tenant’s entire interest in any sublease and, upon notice from Landlord,
the subtenant shall attorn to Landlord. In no event, however, shall Landlord be
liable for any previous act or omission by Tenant under the sublease or for the
return of any advance rental payments or deposits under the sublease that have
not been actually delivered to Landlord, nor shall Landlord be bound by any
sublease modification executed without Landlord’s consent or for any advance
rental payment by the subtenant in excess of one month’s rent. The general
provisions of this Lease, including without limitation those pertaining to
insurance and indemnification, shall be deemed incorporated by reference into
the sublease despite the termination of this Lease. In the event Landlord does
not elect to take over Tenant’s interest in a sublease in the event of any such
termination of this Lease, such sublease shall terminate concurrently with the
termination of this Lease and such subtenant shall have no further rights under
such sublease and Landlord shall have no obligations to such subtenant.

SECTION 9.4. CERTAIN TRANSFERS. The following shall be deemed to constitute an
assignment of this Lease; (a) the sale of all or substantially all of Tenant’s
assets (other than bulk sales in the ordinary course of business), (b) if Tenant
is a corporation, an unincorporated association, a limited liability company or
a partnership, the transfer, assignment or hypothecation of any stock or
interest in such corporation, association, limited liability company or
partnership in the aggregate of fifty percent (50%) (except for publicly traded
shares of stock constituting a transfer of fifty percent (50%) or more in the
aggregate, so long as no change in the controlling interest of Tenant occurs as
a result thereof), or (c) any other direct or indirect change of control of
Tenant, including, without limitation, change of control of Tenant’s parent
company or a merger by Tenant or its parent company. Notwithstanding the
foregoing, Landlord’s consent shall not be required for the assignment of this
Lease as a result of a merger by Tenant with or into another entity or for the
assignment of this Lease to any parent, wholly-owned subsidiary or other entity
controlled by, controlling or under common control with Tenant (collectively, a
“Permitted Transfer” herein), so long as (i) the net worth of the successor or
reorganized entity after such Permitted Transfer is at least equal to the
greater of the net worth of Tenant as of the execution of this Lease by Landlord
or the net worth of Tenant immediately prior to the date of such Permitted
Transfer, evidence of which, reasonably satisfactory to Landlord, shall be
presented to Landlord prior to such Permitted Transfer, (ii) Tenant shall
provide to Landlord, prior to such Permitted Transfer, written notice of such
Permitted Transfer and such assignment documentation and other information as
Landlord may require in connection therewith, and (iii) all of the other terms
and requirements Section 9.2 and 9.3 (but not of Section 9.1) shall apply with
respect to such Permitted Transfer.

ARTICLE X. INSURANCE AND INDEMNITY

SECTION 10.1. TENANT’S INSURANCE. Tenant, at its sole cost and expense, shall
provide and maintain in effect the insurance described in Exhibit D. Evidence of
that insurance must be delivered to Landlord prior to the Commencement Date.

SECTION 10.2. LANDLORD’S INSURANCE. Landlord may, at its election, provide any
or all of the following types of insurance, with or without deductible and in
amounts and coverages as may be determined by Landlord in its sole and absolute
discretion: property insurance, subject to standard exclusions, covering the
Building and/or Project, and such other risks as Landlord or its mortgagees may
from time to time deem appropriate, including coverage for the Tenant
Improvements constructed by Landlord pursuant to the Work Letter (if any)
attached hereto, and commercial general liability coverage. Landlord shall not
be required to carry insurance of any kind on Tenant’s Alterations or on
Tenant’s other property, including, without limitation, Tenant’s trade fixtures,
furnishings, equipment, signs and all other items of personal property, and
Landlord shall not be obligated to repair or replace that property should damage
occur. All proceeds of insurance maintained by Landlord upon the Building and/or
Project shall be the property of Landlord, whether or not Landlord is obligated
to or elects to make any repairs. At Landlord’s option, Landlord may self-insure
all or any portion of the risks for which Landlord elects to provide insurance
hereunder.

SECTION 10.3. TENANT’S INDEMNITY. To the fullest extent permitted by law, Tenant
shall defend, indemnify, protect, save and hold harmless Landlord, its agents,
and any and all affiliates of Landlord, including, without limitation, any
corporations or other entities controlling, controlled by or under common
control with Landlord, from and against any and all claims, liabilities, costs
or expenses arising either before or after the Commencement Date from Tenant’s
use or occupancy of the Premises, the Building or the Common Areas, including,
without limitation, the use by Tenant, its agents, employees, invitees or
licensees of any recreational facilities within the Common Areas, or from the
conduct of its business, or from any activity, work, or thing done,

 

17



--------------------------------------------------------------------------------

permitted or suffered by Tenant or its agents, employees, invitees or licensees
in or about the Premises, the Building or the Common Areas, or from any Event of
Default in the performance of any obligation on Tenant’s part to be performed
under this Lease, or from any act or negligence of Tenant or its agents,
employees, visitors, patrons, guests, invitees or licensees. Landlord may, at
its option, require Tenant to assume Landlord’s defense in any action covered by
this Section through counsel satisfactory to Landlord. The provisions of this
Section shall expressly survive the expiration or sooner termination of this
Lease. Tenant’s obligations under this Section shall not apply in the event that
the claim, liability, cost or expense is caused solely by the active negligence
or willful misconduct of Landlord.

SECTION 10.4. LANDLORD’S NONLIABILITY. Landlord shall not be liable to Tenant,
its employees, agents and invitees, and Tenant hereby waives all claims against
Landlord and knowingly assumes the risk of for loss of or damage to any
property, or loss or interruption of business or income, or any other loss,
cost, damage, injury or liability whatsoever (including without limitation any
consequential damages and lost profit or opportunity costs) resulting from, but
not limited to, Acts of God, acts of civil disobedience or insurrection, acts or
omissions of third parties and/or of other tenants within the Project or their
agents, employees, contractors, guests or invitees, fire, explosion, falling
plaster, steam, gas, electricity, water or rain which may leak or flow from or
into any part of the Premises or from the breakage, leakage, obstruction or
other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, electrical works, roof, windows or other fixtures in the Building,
whether the damage or injury results from conditions arising in the Premises or
in other portions of the Building. It is understood that any such condition may
require the temporary evacuation or closure of all or a portion of the Building.
Landlord shall have no liability (including without limitation consequential
damages and lost profit or opportunity costs) and, except as provided in
Sections 11.1 and 12.1 below, there shall be no abatement of rent, by reason of
any injury to or interference with Tenant’s business arising from the making of
any repairs, alterations or improvements to any portion of the Building,
including repairs to the Premises, nor shall any related activity by Landlord
constitute an actual or constructive eviction; provided, however, that in making
repairs, alterations or improvements, Landlord shall interfere as little as
reasonably practicable with the conduct of Tenant’s business in the Premises.
Should Tenant elect to receive any service or products from a concessionaire,
licensee or third party tenant of Landlord, Landlord shall have no liability for
any services or products so provided or for any breach of contract by such third
party provider. Neither Landlord nor its agents shall be liable for interference
with light or other similar intangible interests. Tenant shall immediately
notify Landlord in case of fire or accident in the Premises, the Building or the
Project and of defects in any improvements or equipment.

SECTION 10.5. WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives all
rights of recovery against the other and the other’s agents on account of loss
and damage occasioned to the property of such waiving party to the extent that
the waiving party is entitled to proceeds for such loss or damage under any
property insurance policies carried or required to be carried by the provisions
of this Lease; provided however, that the foregoing waiver shall not apply to
the extent of Tenant’s obligations to pay deductibles under any such policies
and this Lease. By this waiver it is the intent of the parties that neither
Landlord nor Tenant shall be liable to any insurance company (by way of
subrogation or otherwise) insuring the other party for any loss or damage
insured against under any property insurance policies contemplated by this
Lease, even though such loss or damage might be occasioned by the negligence of
such party, its agents, employees, contractors, guests or invitees.

ARTICLE XI. DAMAGE OR DESTRUCTION

SECTION 11.1. RESTORATION.

(a) If the Premises or the Building or a part thereof are materially damaged by
any fire, flood, earthquake or other casualty, Landlord shall have the right to
terminate this Lease upon written notice to Tenant if: (i) Landlord reasonably
determines that proceeds necessary to pay the full cost of repair is not
available from Landlord’s insurance, including without limitation earthquake
insurance, plus such additional amounts Tenant elects, at its option, to
contribute, excluding however the deductible (for which Tenant shall be
responsible for Tenant’s Share); (ii) Landlord reasonably determines that the
Premises cannot, with reasonable diligence, be fully repaired by Landlord (or
cannot be safely repaired because of the presence of hazardous factors,
including without limitation Hazardous Materials, earthquake faults, and other
similar dangers) within two hundred seventy (270) days after the date of the
damage; (iii) an uncured Event of Default by Tenant has occurred; or (iv) the
material damage occurs during the final twelve (12) months of the Term. Landlord
shall notify Tenant in writing (“Landlord’s Notice”) within sixty (60) days
after the damage occurs as to (A) whether Landlord is terminating this Lease as
a result of such material damage and (B) if Landlord is not terminating this
Lease, the number of days within which Landlord has estimated that the Premises,
with reasonable diligence, are likely to be fully repaired. In the event
Landlord elects to terminate this Lease, this Lease shall terminate as of the
date specified for termination by Landlord’s Notice (which termination date
shall in no event be later than sixty (60) days following the date of the
damage, or, if no such date is specified, such termination shall be the date of
Landlord’s Notice).

(b) If Landlord has the right to terminate this Lease pursuant to
Section 11.1(a) and does not elect to so terminate this Lease, and provided that
at the time of Landlord’s Notice neither an Event of Default exists nor has
Landlord delivered Tenant a notice of any failure by Tenant to fulfill an
obligation under this Lease which, unless cured by Tenant within the applicable
grace period, would constitute an Event of Default, then within ten (10) days
following delivery of Landlord’s Notice pursuant to Section 11.1(a), Tenant may
elect to terminate this Lease by written notice to Landlord, but only if
(i) Landlord’s Notice specifies that Landlord has determined that the Premises
cannot be repaired, with reasonable diligence, within two hundred seventy
(270) days after the date of damage or (ii) the casualty has occurred within the
final twelve (12) months of the Term and such material damage has a materially
adverse impact on Tenant’s continued use of the Premises. If Tenant fails to
provide such termination notice within such ten (10) day period, Tenant shall be
deemed to have waived any termination right under this Section 1l.1(b) or any
other applicable law.

 

18



--------------------------------------------------------------------------------

(c) In the event that neither Landlord nor Tenant terminates this Lease pursuant
to this Section 11.1 as a result of material damage to the Building or Premises
resulting from a casualty, Landlord shall repair all material damage to the
Premises or the Building as soon as reasonably possible and this Lease shall
continue in effect for the remainder of the Term. Subject to any provision to
the contrary in the Work Letter, such repair by Landlord shall include repair of
material damage to the Tenant Improvements constructed pursuant to the Work
Letter, so long as insurance proceeds from insurance required to be carried by
Tenant are made available to Landlord. Landlord shall have the right, but not
the obligation, to repair or replace any other leasehold improvements made by
Tenant or any Alterations (as defined in Section 7.3) constructed by Tenant. If
Landlord elects to repair or replace such leasehold improvements and/or
Alterations, all insurance proceeds available for such repair or replacement
shall be made available to Landlord. Landlord shall have no liability to Tenant
in the event that the Premises or the Building has not been fully repaired
within the time period specified by Landlord in Landlord’s Notice to Tenant as
described in Section 11.1(a). Notwithstanding the foregoing, the repair of
damage to the Premises to the extent such damage is not material shall be
governed by Sections 7.1 and 7.2.

(d) Commencing on the date of such material damage to the Building, and ending
on the sooner of the date the damage is repaired or the date this Lease is
terminated, the rental to be paid under this Lease shall be abated in the same
proportion that the Floor Area of the Premises that is rendered unusable by the
damage from time to time bears to the total Floor Area of the Premises, as
determined by Landlord, provided that Tenant is then carrying the business
interruption insurance required of Tenant pursuant to Exhibit D.

(e) Landlord shall not be required to repair or replace any improvements or
fixtures that Tenant is obligated to repair or replace pursuant to Section 7.1
or any other provision of this Lease and Tenant shall continue to be obligated
to so repair or replace any such improvements or fixtures, notwithstanding any
provisions to the contrary in this Article XI. In addition, but subject to the
provisions of Section 10.5, in the event the damage or destruction to the
Premises or Building are due in substantial part to the fault or neglect of
Tenant or its employees, subtenants, invitees or representatives, the costs of
such repairs or replacement to the Premises or Building shall be borne by
Tenant, and in addition, Tenant shall not be entitled to terminate this Lease as
a result, notwithstanding the provisions of Section 11.1(b).

(f) Tenant shall fully cooperate with Landlord in removing Tenant’s personal
property and any debris from the Premises to facilitate all inspections of the
Premises and the making of any repairs. Notwithstanding anything to the contrary
contained in this Lease, if Landlord in good faith believes there is a risk of
injury to persons or damage to property from entry into the Building or Premises
following any damage or destruction thereto, Landlord may restrict entry into
the Building or the Premises by Tenant, its employees, agents and contractors in
a non-discriminatory manner, without being deemed to have violated Tenant’s
rights of quiet enjoyment to, or made an unlawful detainer of, or evicted Tenant
from, the Premises. Upon request, Landlord shall consult with Tenant to
determine if there are safe methods of entry into the Building or the Premises
solely in order to allow Tenant to retrieve files, data in computers, and
necessary inventory, subject however to all indemnities and waivers of liability
from Tenant to Landlord contained in this Lease and any additional indemnities
and waivers of liability which Landlord may require.

SECTION 11.2. LEASE GOVERNS. Tenant agrees that the provisions of this Lease,
including without limitation Section 11.1, shall govern any damage or
destruction and shall accordingly supersede any contrary statute or rule of law.

ARTICLE XII. EMINENT DOMAIN

SECTION 12.1. TOTAL OR PARTIAL TAKING. If all or a material portion of the
Premises is taken by any lawful authority by exercise of the right of eminent
domain, or sold to prevent a taking, either Tenant or Landlord may terminate
this Lease effective as of the date possession is required to be surrendered to
the authority. In the event title to a portion of the Building or Project,
whether or not including a portion of the Premises, is taken or sold in lieu of
taking, and if Landlord elects to restore the Building in such a way as to alter
the Premises materially, either party may terminate this Lease, by written
notice to the other party, effective on the date of vesting of title. In the
event neither party has elected to terminate this Lease as provided above, then
Landlord shall promptly, after receipt of a sufficient condemnation award,
proceed to restore the Premises to substantially their condition prior to the
taking, and a proportionate allowance shall be made to Tenant for the rent
corresponding to the time during which, and to the part of the Premises of
which, Tenant is deprived on account of the taking and restoration. In the event
of a taking, Landlord shall be entitled to the entire amount of the condemnation
award without deduction for any estate or interest of Tenant; provided that
nothing in this Section shall be deemed to give Landlord any interest in, or
prevent Tenant from seeking any award against the taking authority for, the
taking of personal property and fixtures belonging to Tenant or for relocation
or business interruption expenses recoverable from the taking authority.

SECTION 12.2. TEMPORARY TAKING. No temporary taking of the Premises shall
terminate this Lease or give Tenant any right to abatement of rent, and any
award specifically attributable to a temporary taking of the Premises shall
belong entirely to Tenant. A temporary taking shall be deemed to be a taking of
the use or occupancy of the Premises for a period of not to exceed ninety
(90) days.

SECTION 12.3. TAKING OF PARKING AREA. In the event there shall be a taking of
the parking area such that Landlord can no longer provide sufficient parking to
comply with this Lease, Landlord may substitute reasonably equivalent parking in
a location reasonably close to the Building; provided that if Landlord fails to
make that substitution within ninety (90) days following the taking and if the
taking materially impairs Tenant’s use and enjoyment of the Premises, Tenant
may, at its option, terminate this Lease by written notice to Landlord. If this
Lease is not so terminated by Tenant, there shall be no abatement of rent and
this Lease shall continue in effect.

 

19



--------------------------------------------------------------------------------

ARTICLE XIII. SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS

SECTION 13.1. SUBORDINATION. At the option of Landlord or any lender of
Landlord’s that obtains a security interest in the Building, this Lease shall be
either superior or subordinate to all ground or underlying leases, mortgages and
deeds of trust, if any, which may hereafter affect the Building, and to all
renewals, modifications, consolidations, replacements and extensions thereof;
provided, that so long as no Event of Default exists under this Lease, Tenant’s
possession and quiet enjoyment of the Premises shall not be disturbed and this
Lease shall not terminate in the event of termination of any such ground or
underlying lease, or the foreclosure of any such mortgage or deed of trust, to
which this Lease has been subordinated pursuant to this Section. Tenant shall
execute and deliver any documents or agreements requested by Landlord or such
lessor or lender which provide Tenant with the non-disturbance protections set
forth in this Section. In the event of a termination or foreclosure, Tenant
shall become a tenant of and attorn to the successor-in-interest to Landlord
upon the same terms and conditions as are contained in this Lease, and shall
execute any instrument reasonably required by Landlord’s successor for that
purpose. Tenant shall also, upon written request of Landlord, execute and
deliver all instruments as may be required from time to time to subordinate the
rights of Tenant under this Lease to any ground or underlying lease or to the
lien of any mortgage or deed of trust (provided that such instruments include
the nondisturbance and attornment provisions set forth above), or, if requested
by Landlord, to subordinate, in whole or in part, any ground or underlying lease
or the lien of any mortgage or deed of trust to this Lease. Tenant agrees that
any purchaser at a foreclosure sale or lender taking title under a deed-in-lieu
of foreclosure shall not be responsible for any act or omission of a prior
landlord, shall not be subject to any offsets or defenses Tenant may have
against a prior landlord, and shall not be liable for the return of the security
deposit to the extent it is not actually received by such purchaser or bound by
any rent paid for more than the current month in which the foreclosure occurred.

SECTION 13.2. ESTOPPEL CERTIFICATE.

(a) Tenant shall, at any time upon not less than ten (10) business days prior
written notice from Landlord, execute, acknowledge and deliver to Landlord, in
any form that Landlord may reasonably require, a statement in writing
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of the modification and certifying that this
Lease, as modified, is in full force and effect) and the dates to which the
rental, additional rent and other charges have been paid in advance, if any, and
(ii) acknowledging that, to Tenant’s knowledge, there are no uncured defaults on
the part of Landlord, or specifying each default if any are claimed, and
(iii) setting forth all further information that Landlord or any purchaser or
encumbrancer may reasonably require. Tenant’s statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the Building
or Project.

(b) Notwithstanding any other rights and remedies of Landlord, Tenant’s failure
to deliver any estoppel statement within the provided time shall be conclusive
upon Tenant that (i) this Lease is in full force and effect, without
modification except as may be represented by Landlord, (ii) there are no uncured
Events of Default in Landlord’s performance, and (iii) not more than one month’s
rental has been paid in advance.

SECTION 13.3. FINANCIALS.

(a) Tenant shall deliver to Landlord, prior to the execution of this Lease and
thereafter at any time upon Landlord’s request, Tenant’s current tax returns and
financial statements, certified true, accurate and complete by the chief
financial officer of Tenant, including a balance sheet and profit and loss
statement for the most recent prior year, or, in the event Tenant is a publicly
traded corporation on a nationally recognized stock exchange, Tenant’s current
financial reports filed with the Securities and Exchange Commission
(collectively, the “Statements”), which Statements shall accurately and
completely reflect the financial condition of Tenant. Landlord agrees that it
will keep the Statements confidential, except that Landlord shall have the right
to deliver the same to any proposed purchaser of the Building or Project, and to
any encumbrancer of all or any portion of the Building or Project.

(b) Tenant acknowledges that Landlord is relying on the Statements in its
determination to enter into this Lease, and Tenant represents to Landlord, which
representation shall be deemed made on the date of this Lease and again on the
Commencement Date, that no material change in the financial condition of Tenant,
as reflected in the Statements, has occurred since the date Tenant delivered the
Statements to Landlord. The Statements are represented and warranted by Tenant
to be correct and to accurately and fully reflect Tenant’s true financial
condition as of the date of submission by any Statements to Landlord.

ARTICLE XIV. EVENTS OF DEFAULT AND REMEDIES

SECTION 14.1. TENANT’S DEFAULTS. In addition to any other breaches of this Lease
which are defined as Events of Default in this Lease, the occurrence of any one
or more of the following events shall constitute an Event of Default by Tenant:

(a) The failure by Tenant to make any payment of Basic Rent or additional rent
required to be made by Tenant, as and when due, where the failure continues for
a period of three (3) days after written notice from Landlord to Tenant;
provided, however, that any such notice shall be in lieu of, and not in addition
to, any notice required under California Code of Civil Procedure Section 1161
and 1161(a) as amended. For purposes of these Events of Default and remedies
provisions, the term “additional rent” shall be deemed to include all amounts of
any type whatsoever other than Basic Rent to be paid by Tenant pursuant to the
terms of this Lease.

 

20



--------------------------------------------------------------------------------

(b) The assignment, sublease, encumbrance or other transfer of this Lease by
Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord when consent is required by this Lease.

(c) The discovery by Landlord that any financial statement provided by Tenant
was materially false.

(d) The failure of Tenant to timely and fully provide any subordination
agreement, estoppel certificate or financial statements in accordance with the
requirements of Article XIII.

(e) The failure or inability by Tenant to observe or perform any of the express
or implied covenants or provisions of this Lease to be observed or performed by
Tenant, other than as specified in this Section 14.1, where the failure
continues for a period of thirty (30) days after written notice from Landlord to
Tenant or such shorter period as is specified in any other provision of this
Lease; provided, however, that any such notice shall be in lieu of, and not in
addition to, any notice required under California Code of Civil Procedure
Section 1161 and 1161(a) as amended. However, if the nature of the failure is
such that more than thirty (30) days are reasonably required for its cure, then
Tenant shall not be deemed to have committed an Event of Default if Tenant
commences the cure within thirty (30) days, and thereafter diligently pursues
the cure to completion.

(f)(i) The making by Tenant of any general assignment for the benefit of
creditors; (ii) the filing by or against Tenant of a petition to have Tenant
adjudged a Chapter 7 debtor under the Bankruptcy Code or to have debts
discharged or a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed within ninety (90) days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, if possession is
not restored to Tenant within ninety (90) days; (iv) the attachment, execution
or other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where the seizure is not
discharged within ninety (90) days; (v) Tenant’s convening of a meeting of its
creditors for the purpose of effecting a moratorium upon or composition of its
debts or (vi) the failure of Tenant to pay its material obligations to creditors
as and when they become due and payable, other than as a result of a good faith
dispute by Tenant as to the amount due to such creditors. Landlord shall not be
deemed to have knowledge of any event described in this Section 14.1(f) unless
notification in writing is received by Landlord, nor shall there be any
presumption attributable to Landlord of Tenant’s insolvency. In the event that
any provision of this Section 14.1(f) is contrary to applicable law, the
provision shall be of no force or effect.

SECTION 14.2. LANDLORD’S REMEDIES.

(a) If an Event of Default by Tenant occurs, then in addition to any other
remedies available to Landlord, Landlord may exercise the following remedies:

(i) Landlord may terminate Tenant’s right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. Such termination
shall not affect any accrued obligations of Tenant under this Lease. Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property. Landlord shall also be entitled to recover from
Tenant:

(1) The worth at the time of award of the unpaid Basic Rent and additional rent
which had been earned at the time of termination;

(2) The worth at the time of award of the amount by which the unpaid Basic Rent
and additional rent which would have been earned after termination until the
time of award exceeds the amount of such loss that Tenant proves could have been
reasonably avoided;

(3) The worth at the time of award of the amount by which the unpaid Basic Rent
and additional rent for the balance of the Term after the time of award exceeds
the amount of such loss that Tenant proves could be reasonably avoided;

(4) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result from
Tenant’s Event of Default, including, but not limited to, the cost of recovering
possession of the Premises, refurbishment of the Premises, marketing costs,
commissions and other expenses of reletting, including necessary repair, the
unamortized portion of any tenant improvements and brokerage commissions funded
by Landlord in connection with this Lease, reasonable attorneys’ fees, and any
other reasonable costs; and

(5) At Landlord’s election, all other amounts in addition to or in lieu of the
foregoing as may be permitted by law. The term “rent” as used in the Lease shall
be deemed to mean the Basic Rent, Tenant’s Share of Operating Expenses and any
other sums required to be paid by Tenant to Landlord pursuant to the terms of
this Lease, including, without limitation, any sums that may be owing from
Tenant pursuant to Section 4.3 of this Lease. Any sum, other than Basic Rent,
shall be computed on the basis of the average monthly amount accruing during the
twenty-four (24) month period immediately prior to the Event of Default, except
that if it becomes necessary to compute such rental before the twenty-four
(24) month period has occurred, then the computation shall be on the basis of
the average monthly amount during the shorter period. As used in Sections
14.2(a)(i) (1) and (2) above, the “worth at the time of award” shall be computed
by allowing interest at the rate of ten percent (10%) per annum. As used in
Section 14.2(a)(i)(3) above, the “worth at the time of award” shall be computed
by discounting the amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

 

21



--------------------------------------------------------------------------------

(ii) Landlord may elect not to terminate Tenant’s right to possession of the
Premises, in which event Landlord may continue to enforce all of its rights and
remedies under this Lease, including the right to collect all rent as it becomes
due. Efforts by the Landlord to maintain, preserve or relet the Premises, or the
appointment of a receiver to protect the Landlord’s interests under this Lease,
shall not constitute a termination of the Tenant’s right to possession of the
Premises. In the event that Landlord elects to avail itself of the remedy
provided by this Section 14.2(a)(ii), Landlord shall not unreasonably withhold
its consent to an assignment or subletting of the Premises subject to the
reasonable standards for Landlord’s consent as are contained in this Lease.

(b) Landlord shall be under no obligation to observe or perform any covenant of
this Lease on its part to be observed or performed which accrues after the date
of any Event of Default by Tenant unless and until the Event of Default is cured
by Tenant, it being understood and agreed that the performance by Landlord of
its obligations under this Lease are expressly conditioned upon Tenant’s full
and timely performance of its obligations under this Lease. The various rights
and remedies reserved to Landlord in this Lease or otherwise shall be cumulative
and, except as otherwise provided by California law, Landlord may pursue any or
all of its rights and remedies at the same time.

(c) No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or Event of
Default by Tenant. The acceptance by Landlord of rent shall not be a (i) waiver
of any preceding breach or Event of Default by Tenant of any provision of this
Lease, other than the failure of Tenant to pay the particular rent accepted,
regardless of Landlord’s knowledge of the preceding breach or Event of Default
at the time of acceptance of rent, or (ii) a waiver of Landlord’s right to
exercise any remedy available to Landlord by virtue of the breach or Event of
Default. The acceptance of any payment from a debtor in possession, a trustee, a
receiver or any other person acting on behalf of Tenant or Tenant’s estate shall
not waive or cure a breach or Event of Default under Section 14.1. No payment by
Tenant or receipt by Landlord of a lesser amount than the rent required by this
Lease shall be deemed to be other than a partial payment on account of the
earliest due stipulated rent, nor shall any endorsement or statement on any
check or letter be deemed an accord and satisfaction and Landlord shall accept
the check or payment without prejudice to Landlord’s right to recover the
balance of the rent or pursue any other remedy available to it. No act or thing
done by Landlord or Landlord’s agents during the Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender shall be valid unless in writing and signed by Landlord. No employee
of Landlord or of Landlord’s agents shall have any power to accept the keys to
the Premises prior to the termination of this Lease, and the delivery of the
keys to any employee shall not operate as a termination of this Lease or a
surrender of the Premises.

(d) Any agreement for free or abated rent or other charges, or for the giving or
paying by Landlord to or for Tenant of any cash or other bonus, inducement or
consideration for Tenant’s entering into this Lease (“Inducement Provisions”)
shall be deemed conditioned upon Tenant’s full and faithful performance of the
terms, covenants and conditions of this Lease. Upon an Event of Default under
this Lease by Tenant, any such Inducement Provisions shall automatically be
deemed deleted from this Lease and of no further force or effect and the amount
of any rent reduction or abatement or other bonus or consideration already given
by Landlord or received by Tenant as an Inducement shall be immediately due and
payable by Tenant to Landlord, notwithstanding any subsequent cure of said Event
of Default by Tenant. The acceptance by Landlord of rent or the cure of the
Event of Default which initiated the operation of this Section 14.1 shall not be
deemed a waiver by Landlord of the provisions of this Section 14.2(d).

SECTION 14.3. LATE PAYMENTS.

(a) Any payment due to Landlord under this Lease, including without limitation
Basic Rent, Tenant’s Share of Operating Expenses or any other payment due to
Landlord under this Lease, that is not received by Landlord within five (5) days
following the date due shall bear interest at the per annum rate of ten percent
(10%) not to exceed the maximum rate permitted by law from the date due until
fully paid. The payment of interest shall not cure any breach or Event of
Default by Tenant under this Lease. In addition, Tenant acknowledges that the
late payment by Tenant to Landlord of Basic Rent and Tenant’s Share of Operating
Expenses will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult and impracticable to
ascertain. Those costs may include, but are not limited to, administrative,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any ground lease, mortgage or trust deed covering the
Premises. Accordingly, if any Basic Rent or Tenant’s Share of Operating Expenses
due from Tenant shall not be received by Landlord or Landlord’s designee within
five (5) days following the date due, then Tenant shall pay to Landlord, in
addition to the interest provided above, a late charge, which the Tenant agrees
is reasonable, in a sum equal to the greater of five percent (5%) of the amount
overdue or Two Hundred Fifty Dollars ($250.00) for each delinquent payment.
Acceptance of a late charge by Landlord shall not constitute a waiver of
Tenant’s breach or Event of Default with respect to the overdue amount, nor
shall it prevent Landlord from exercising any of its other rights and remedies.

(b) Following each second installment of Basic Rent and/or the payment of
Tenant’s Share of Operating Expenses within any twelve (12) month period that is
not paid within five (5) days following the date due, Landlord shall have the
option to require that beginning with the first payment of Basic Rent next due,
Basic Rent and the Tenant’s Share of Operating Expenses shall no longer be paid
in monthly installments but shall be payable quarterly three (3) months in
advance. Should Tenant deliver to Landlord, at any time during the Term, two
(2) or more insufficient checks, the Landlord may require that all monies then
and thereafter due from Tenant be paid to Landlord by cashier’s check. If any
check for any payment to Landlord hereunder is returned by the bank for any
reason, such payment shall not be deemed to have been received by Landlord and
Tenant shall be responsible for any applicable late charge, interest payment and
the charge to Landlord by its bank for such returned check. Nothing in this
Section shall be

 

22



--------------------------------------------------------------------------------

construed to compel Landlord to accept Basic Rent, Tenant’s Share of Operating
Expenses or any other payment from Tenant if there exists an Event of Default
unless such payment fully cures any and all such Event of Default. Any
acceptance of any such payment shall not be deemed to waive any other right of
Landlord under this Lease. Any payment by Tenant to Landlord may be applied by
Landlord, in its sole and absolute discretion, in any order determined by
Landlord to any amounts then due to Landlord.

SECTION 14.4. RIGHT OF LANDLORD TO PERFORM. All covenants and agreements to be
performed by Tenant under this Lease shall be performed at Tenant’s sole cost
and expense and without any abatement of rent or right of set-off. If Tenant
fails to pay any sum of money, other than rent payable to Landlord, or fails to
perform any other act on its part to be performed under this Lease, and the
failure continues beyond any applicable grace period set forth in Section 14.1,
then in addition to any other available remedies, Landlord may, at its election
make the payment or perform the other act on Tenant’s part and Tenant hereby
grants Landlord the right to enter onto the Premises in order to carry out such
performance. Landlord’s election to make the payment or perform the act on
Tenant’s part shall not give rise to any responsibility of Landlord to continue
making the same or similar payments or performing the same or similar acts nor
shall Landlord be responsible to Tenant for any damage caused to Tenant as the
result of such performance by Landlord. Tenant shall, promptly upon demand by
Landlord, reimburse Landlord for all sums paid by Landlord and all necessary
incidental costs, together with interest at the per annum rate of ten percent
(10%) not to exceed the maximum rate permitted by law from the date of the
payment by Landlord.

SECTION 14.5. DEFAULT BY LANDLORD. Landlord shall not be deemed to be in default
in the performance of any obligation under this Lease, and Tenant shall have no
rights to take any action against Landlord, unless and until Landlord has failed
to perform the obligation within thirty (30) days after written notice by Tenant
to Landlord specifying in reasonable detail the nature and extent of the
failure; provided, however, that if the nature of Landlord’s obligation is such
that more than thirty (30) days are required for its performance, then Landlord
shall not be deemed to be in default if it commences performance within the
thirty (30) day period and thereafter diligently pursues the cure to completion.
In the event of Landlord’s default under this Lease, Tenant’s sole remedies
shall be to seek damages or specific performance from Landlord, provided that
any damages shall be limited to Tenant’s actual out-of-pocket expenses and shall
in no event include any consequential damages, lost profits or opportunity
costs.

SECTION 14.6. EXPENSES AND LEGAL FEES. All sums reasonably incurred by Landlord
in connection with any Event of Default by Tenant under this Lease or holding
over of possession by Tenant after the expiration or earlier termination of this
Lease, or any action related to a filing for bankruptcy or reorganization by
Tenant, including without limitation all costs, expenses and actual accountants,
appraisers, attorneys and other professional fees, and any collection agency or
other collection charges, shall be due and payable to Landlord on demand, and
shall bear interest at the rate of ten percent (10%) per annum. Should either
Landlord or Tenant bring any action in connection with this Lease, the
prevailing party shall be entitled to recover as a part of the action its
reasonable attorneys’ fees, and all other costs. The prevailing party for the
purpose of this Section shall be determined by the trier of the facts.

SECTION 14.7. WAIVER OF JURY TRIAL. LANDLORD AND TENANT EACH ACKNOWLEDGES THAT
IT IS AWARE OF AND HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO
ITS RIGHTS TO TRIAL BY JURY, AND EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY
WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED
ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF
INJURY OR DAMAGE. FURTHERMORE, THIS WAIVER AND RELEASE OF ALL RIGHTS TO A JURY
TRIAL IS DEEMED TO BE INDEPENDENT OF EACH AND EVERY OTHER PROVISION, COVENANT,
AND/OR CONDITION SET FORTH IN THIS LEASE.

SECTION 14.8. SATISFACTION OF JUDGMENT. The obligations of Landlord do not
constitute the personal obligations of the individual partners, trustees,
directors, officers or shareholders of Landlord or its constituent partners.
Should Tenant recover a money judgment against Landlord, such judgment shall be
satisfied only from the interest of Landlord in the Project and out of the rent
or other income from such property receivable by Landlord or out of
consideration received by Landlord from the sale or other disposition of all or
any part of Landlord’s right, title or interest in the Project and no action for
any deficiency may be sought or obtained by Tenant.

SECTION 14.9. LIMITATION OF ACTIONS AGAINST LANDLORD. Any claim, demand or right
of any kind by Tenant which is based upon or arises in connection with this
Lease, including without limitation any arising under a tort or contract cause
of action, shall be barred unless Tenant commences an action thereon within six
(6) months after the date that the act, omission, event or default upon which
the claim, demand or right arises, has occurred.

ARTICLE XV. END OF TERM

SECTION 15.1. HOLDING OVER. This Lease shall terminate without further notice
upon the expiration of the Term, and any holding over by Tenant after the
expiration shall not constitute a renewal or extension of this Lease, or give
Tenant any rights under this Lease, except when in writing signed by both
parties. Any period of time following the Expiration Date or earlier termination
of this Lease required for Tenant to remove its property or to place the
Premises in the condition required pursuant to Section 15.3 (or for Landlord to
do so if Tenant fails to do so) shall be deemed a holding over by Tenant. If
Tenant holds over for any period after the

 

23



--------------------------------------------------------------------------------

Expiration Date (or earlier termination) of the Term without the prior written
consent of Landlord, such possession shall constitute a tenancy at sufferance
only and an Event of Default under this Lease; such holding over with the prior
written consent of Landlord shall constitute a month-to-month tenancy commencing
on the first (1st) day following the termination of this Lease and terminating
thirty (30) days following delivery of written notice of termination by either
Landlord or Tenant to the other. In either of such events, possession shall be
subject to all of the terms of this Lease, except that the monthly Basic Rent
shall be the greater of (a) one hundred fifty percent (150%) of the Basic Rent
for the month immediately preceding the date of termination or (b) the then
currently scheduled Basic Rent for comparable space in the Project. The
acceptance by Landlord of monthly holdover rental in a lesser amount shall not
constitute a waiver of Landlord’s right to recover the full amount due for any
holdover by Tenant, unless otherwise agreed in writing by Landlord. If Tenant
fails to surrender the Premises upon the expiration of this Lease despite demand
to do so by Landlord, Tenant shall indemnify and hold Landlord harmless from all
loss or liability, including without limitation, any claims made by any
succeeding tenant relating to such failure to surrender. The foregoing
provisions of this Section are in addition to and do not affect Landlord’s right
of re-entry or any other rights of Landlord under this Lease or at law.

SECTION 15.2. MERGER ON TERMINATION. The voluntary or other surrender of this
Lease by Tenant, or a mutual termination of this Lease, shall terminate any or
all existing subleases unless Landlord, at its option, elects in writing to
treat the surrender or termination as an assignment to it of any or all
subleases affecting the Premises.

SECTION 15.3. SURRENDER OF PREMISES; REMOVAL OF PROPERTY. Subject to the
provisions of 7.3 of this Lease, upon the Expiration Date or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in as good order, condition and repair as when received or
as hereafter may be improved by Landlord or Tenant, reasonable wear and tear and
repairs which are Landlord’s obligation excepted, and shall, without expense to
Landlord, remove or cause to be removed from the Premises all personal property
and debris, except for any items that Landlord may by written authorization
allow to remain. Tenant shall repair all damage to the Premises resulting from
the removal, which repair shall include the patching and filling of holes and
repair of structural damage, provided that Landlord may instead elect to repair
any structural damage at Tenant’s expense. If Tenant shall fail to comply with
the provisions of this Section, Landlord may effect the removal and/or make any
repairs, and the cost to Landlord shall be additional rent payable by Tenant
upon demand. If Tenant fails to remove Tenant’s personal property from the
Premises upon the expiration of the Term, Landlord may remove, store, dispose of
and/or retain such personal property, at Landlord’s option, in accordance with
then applicable laws, all at the expense of Tenant. If requested by Landlord,
Tenant shall execute, acknowledge and deliver to Landlord an instrument in
writing releasing and quitclaiming to Landlord all right, title and interest of
Tenant in the Premises.

ARTICLE XVI. PAYMENTS AND NOTICES

All sums payable by Tenant to Landlord shall be deemed to be rent under this
Lease and shall be paid, without deduction or offset, in lawful money of the
United States to Landlord at its address set forth in Item 12 of the Basic Lease
Provisions, or at any other place as Landlord may designate in writing. Unless
this Lease expressly provides otherwise, as for example in the payment of Basic
Rent and the Tenant’s Share of Operating Costs pursuant to Sections 4.1 and 4.2,
all payments shall be due and payable within five (5) days after demand. All
payments requiring proration shall be prorated on the basis of a thirty (30) day
month and a three hundred sixty (360) day year. Any notice, election, demand,
consent, approval or other communication to be given or other document to be
delivered by either party to the other may be delivered in person or by courier
or overnight delivery service to the other party, or may be deposited in the
United States mail, duly registered or certified, postage prepaid, return
receipt requested, and addressed to the other party at the address set forth in
Item 12 of the Basic Lease Provisions, or if to Tenant, at that address or, from
and after the Commencement Date, at the Premises (whether or not Tenant has
departed from, abandoned or vacated the Premises). Either party may, by written
notice to the other, served in the manner provided in this Article, designate a
different address. If any notice or other document is sent by mail, it shall be
deemed served or delivered seventy-two (72) hours after mailing. If more than
one person or entity is named as Tenant under this Lease, service of any notice
upon any one of them shall be deemed as service upon all of them.

ARTICLE XVII. RULES AND REGULATIONS

Tenant agrees to observe faithfully and comply strictly with the Rules and
Regulations, attached as Exhibit E, and any reasonable and nondiscriminatory
amendments, modifications and/or additions as may be adopted and published by
written notice to tenants by Landlord for the safety, care, security, good
order, or cleanliness of the Premises, Building, Project and Common Areas.
Landlord shall not be liable to Tenant for any violation of the Rules and
Regulations or the breach of any covenant or condition in any lease by any other
tenant or such tenant’s agents, employees, contractors, guests or invitees. One
or more waivers by Landlord of any breach of the Rules and Regulations by Tenant
or by any other tenant(s) shall not be a waiver of any subsequent breach of that
rule or any other. Tenant’s failure to keep and observe the Rules and
Regulations shall constitute a breach of this Lease. In the case of any conflict
between the Rules and Regulations and this Lease, this Lease shall be
controlling.

ARTICLE XVIII. BROKER’S COMMISSION

The parties recognize as the broker(s) who negotiated this Lease the firm(s), if
any, whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease. Tenant
warrants that it has had no dealings with any other real estate broker or agent
in connection with the negotiation of this Lease, and Tenant agrees to indemnify
and hold Landlord harmless from any cost, expense or liability (including
reasonable attorneys’ fees) for any compensation, commissions or charges claimed
by any other real estate broker or agent employed or claiming to represent or to
have been employed by Tenant in connection with the negotiation of

 

24



--------------------------------------------------------------------------------

this Lease. The foregoing agreement shall survive the termination of this Lease.
If Tenant fails to take possession of the Premises or if this Lease otherwise
terminates prior to the Expiration Date as the result of failure of performance
by Tenant, Landlord shall be entitled to recover from Tenant the unamortized
portion of any brokerage commission funded by Landlord in addition to any other
damages to which Landlord may be entitled.

ARTICLE XIX. TRANSFER OF LANDLORD’S INTEREST

In the event of any transfer of Landlord’s interest in the Premises, the
transferor shall be automatically relieved of all further obligations on the
part of Landlord, and the transferor shall be relieved of any obligation to pay
any funds in which Tenant has an interest to the extent that such funds have
been turned over, subject to that interest, to the transferee and Tenant is
notified of the transfer as required by law. No beneficiary of a deed of trust
to which this Lease is or may be subordinate, and no landlord under a so-called
sale-leaseback, shall be responsible in connection with the Security Deposit,
unless the mortgagee or beneficiary under the deed of trust or the landlord
actually receives the Security Deposit. It is intended that the covenants and
obligations contained in this Lease on the part of Landlord shall, subject to
the foregoing, be binding on Landlord, its successors and assigns, only during
and in respect to their respective successive periods of ownership.

ARTICLE XX. INTERPRETATION

SECTION 20.1. GENDER AND NUMBER. Whenever the context of this Lease requires,
the words “Landlord” and “Tenant” shall include the plural as well as the
singular, and words used in neuter, masculine or feminine genders shall include
the others.

SECTION 20.2. HEADINGS. The captions and headings of the articles and sections
of this Lease are for convenience only, are not a part of this Lease and shall
have no effect upon its construction or interpretation.

SECTION 20.3. JOINT AND SEVERAL LIABILITY. If more than one person or entity is
named as Tenant, the obligations imposed upon each shall be joint and several
and the act of or notice from, or notice or refund to, or the signature of, any
one or more of them shall be binding on all of them with respect to the tenancy
of this Lease, including, but not limited to, any renewal, extension,
termination or modification of this Lease.

SECTION 20.4. SUCCESSORS. Subject to Articles IX and XIX, all rights and
liabilities given to or imposed upon Landlord and Tenant shall extend to and
bind their respective heirs, executors, administrators, successors and assigns.
Nothing contained in this Section is intended, or shall be construed, to grant
to any person other than Landlord and Tenant and their successors and assigns
any rights or remedies under this Lease.

SECTION 20.5. TIME OF ESSENCE. Time is of the essence with respect to the
performance of every provision of this Lease.

SECTION 20.6. CONTROLLING LAW/VENUE. This Lease shall be governed by and
interpreted in accordance with the laws of the State of California. Any
litigation commenced concerning any matters whatsoever arising out of or in any
way connected to this Lease shall be initiated in the Superior Court of the
county in which the Project is located.

SECTION 20.7. SEVERABILITY. If any term or provision of this Lease, the deletion
of which would not adversely affect the receipt of any material benefit by
either party or the deletion of which is consented to by the party adversely
affected, shall be held invalid or unenforceable to any extent, the remainder of
this Lease shall not be affected and each term and provision of this Lease shall
be valid and enforceable to the fullest extent permitted by law.

SECTION 20.8. WAIVER AND CUMULATIVE REMEDIES. One or more waivers by Landlord or
Tenant of any breach of any term, covenant or condition contained in this Lease
shall not be a waiver of any subsequent breach of the same or any other term,
covenant or condition. Consent to any act by one of the parties shall not be
deemed to render unnecessary the obtaining of that party’s consent to any
subsequent act. No breach by Tenant of this Lease shall be deemed to have been
waived by Landlord unless the waiver is in a writing signed by Landlord. The
rights and remedies of Landlord under this Lease shall be cumulative and in
addition to any and all other rights and remedies which Landlord may have.

SECTION 20.9. INABILITY TO PERFORM. In the event that either party shall be
delayed or hindered in or prevented from the performance of any work or in
performing any act required under this Lease by reason of any cause beyond the
reasonable control of that party, other than financial inability, then the
performance of the work or the doing of the act shall be excused for the period
of the delay and the time for performance shall be extended for a period
equivalent to the period of the delay. The provisions of this Section shall not
operate to excuse Tenant from the prompt payment of rent or from the timely
performance of any other obligation under this Lease within Tenant’s reasonable
control.

SECTION 20.10. ENTIRE AGREEMENT. This Lease and its exhibits and other
attachments cover in full each and every agreement of every kind between the
parties concerning the Premises, the Building, and the Project, and all
preliminary negotiations, oral agreements, understandings and/or practices,
except those contained in this Lease, are superseded and of no further effect.
Tenant waives its rights to rely on any representations or promises made by
Landlord or others which are not contained in this Lease. No verbal agreement or
implied covenant shall be held to modify the provisions of this Lease, any
statute, law, or custom to the contrary notwithstanding.

 

25



--------------------------------------------------------------------------------

SECTION 20.11. QUIET ENJOYMENT. Upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
and subject to the other provisions of this Lease, Tenant shall have the right
of quiet enjoyment and use of the Premises for the Term without hindrance or
interruption by Landlord or any other person claiming by or through Landlord.

SECTION 20.12. SURVIVAL. All covenants of Landlord or Tenant which reasonably
would be intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.

SECTION 20.13. INTERPRETATION. This Lease shall not be construed in favor of or
against either party, but shall be construed as if both parties prepared this
Lease.

ARTICLE XXI. EXECUTION AND RECORDING

SECTION 21.1. COUNTERPARTS. This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.

SECTION 21.2. CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP AUTHORITY. If
Tenant is a corporation, limited liability company or partnership, each
individual executing this Lease on behalf of the corporation, limited liability
company or partnership represents and warrants that he or she is duly authorized
to execute and deliver this Lease on behalf of the corporation, limited
liability company or partnership, and that this Lease is binding upon the
corporation, limited liability company or partnership in accordance with its
terms. Tenant shall, at Landlord’s request, deliver a certified copy of its
board of directors’ resolution, operating agreement or partnership agreement or
certificate authorizing or evidencing the execution of this Lease.

SECTION 21.3. EXECUTION OF LEASE; NO OPTION OR OFFER. The submission of this
Lease to Tenant shall be for examination purposes only, and shall not constitute
an offer to or option for Tenant to lease the Premises. Execution of this Lease
by Tenant and its return to Landlord shall not be binding upon Landlord,
notwithstanding any time interval, until Landlord has in fact executed and
delivered this Lease to Tenant, it being intended that this Lease shall only
become effective upon execution by Landlord and delivery of a fully executed
counterpart to Tenant.

SECTION 21.4. RECORDING. Tenant shall not record this Lease without the prior
written consent of Landlord. Tenant, upon the request of Landlord, shall execute
and acknowledge a “short form” memorandum of this Lease for recording purposes.

SECTION 21.5. AMENDMENTS. No amendment or termination of this Lease shall be
effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest. No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.

SECTION 21.6. EXECUTED COPY. Any fully executed photocopy or similar
reproduction of this Lease shall be deemed an original for all purposes.

SECTION 21.7. ATTACHMENTS. All exhibits, amendments, riders and addenda attached
to this Lease are hereby incorporated into and made a part of this Lease.

ARTICLE XXII. MISCELLANEOUS

SECTION 22.1. NONDISCLOSURE OF LEASE TERMS. Tenant acknowledges and agrees that
the terms of this Lease are confidential and constitute proprietary information
of Landlord. Disclosure of the terms could adversely affect the ability of
Landlord to negotiate other leases and impair Landlord’s relationship with other
tenants. Accordingly, Tenant agrees that it, and its partners, officers,
directors, employees and attorneys, shall not intentionally and voluntarily
disclose, by public filings or otherwise, the terms and conditions of this Lease
(“Confidential Information”) to any third party, either directly or indirectly,
without the prior written consent of Landlord, which consent may be given or
withheld in Landlord’s sole and absolute discretion. The foregoing restriction
shall not apply if either: (i) Tenant is required to disclose the Confidential
Information in response to a subpoena or other regulatory, administrative or
court order, or required reporting if Tenant is a public company,
(ii) independent legal counsel to Tenant delivers a written opinion to Landlord
that Tenant is required to disclose the Confidential Information to, or file a
copy of this Lease with, any governmental agency or any stock exchange; provided
however, that in such event, Tenant shall (except in the case of regular,
required reporting to the extent Tenant is a public company), before making any
such disclosure (A) provide Landlord with prompt written notice of such required
disclosure, (B) at Tenant’s sole cost, take all reasonable legally available
steps to resist or narrow such requirement, including without limitation
preparing and filing a request for confidential treatment of the Confidential
Information and (C) if disclosure of the Confidential Information is required by
subpoena or other regulatory, administrative or court order, Tenant shall
provide Landlord with as much advance notice of the possibility of such
disclosure as practical so that Landlord may attempt to stop such disclosure or
obtain an order concerning such disclosure. The form and content of a request by
Tenant for confidential treatment of the Confidential Information shall be
provided to Landlord at least five (5) business days before its submission to
the applicable governmental agency or stock exchange and is subject to the prior
written approval of Landlord. In addition, Tenant may disclose the terms of this
Lease to prospective assignees of this Lease and prospective subtenants under
this Lease with whom Tenant is actively negotiating such an assignment or
sublease. Landlord shall not release information related to this Lease to the
media, including publishing Tenant’s name or graphics in any advertising
brochures and/or circulars, without first obtaining Tenant’s prior written
consent (which shall not be unreasonably withheld).

 

26



--------------------------------------------------------------------------------

SECTION 22.2. GUARANTY. [Intentionally Deleted.]

SECTION 22.3. CHANGES REQUESTED BY LENDER. If, in connection with obtaining
financing for the Project, the lender shall request reasonable modifications in
this Lease as a condition to the financing, Tenant will not unreasonably
withhold or delay its consent, provided that the modifications do not materially
increase the obligations of Tenant or materially and adversely affect the
leasehold interest created by this Lease.

SECTION 22.4. MORTGAGEE PROTECTION. No act or failure to act on the part of
Landlord which would otherwise entitle Tenant to be relieved of its obligations
hereunder shall result in such a release or termination unless (a) Tenant has
given notice by registered or certified mail to any beneficiary of a deed of
trust or mortgage covering the Building whose address has been furnished to
Tenant and (b) such beneficiary is afforded a reasonable opportunity to cure the
default by Landlord (which in no event shall be less than sixty (60) days),
including, if necessary to effect the cure, time to obtain possession of the
Building by power of sale or judicial foreclosure provided that such foreclosure
remedy is diligently pursued. Tenant agrees that each beneficiary of a deed of
trust or mortgage covering the Building is an express third party beneficiary
hereof, Tenant shall have no right or claim for the collection of any deposit
from such beneficiary or from any purchaser at a foreclosure sale unless such
beneficiary or purchaser shall have actually received and not refunded the
deposit, and Tenant shall comply with any written directions by any beneficiary
to pay rent due hereunder directly to such beneficiary without determining
whether a default exists under such beneficiary’s deed of trust.

SECTION 22.5. COVENANTS AND CONDITIONS. All of the provisions of this Lease
shall be construed to be conditions as well as covenants as though the words
specifically expressing or imparting covenants and conditions were used in each
separate provision.

SECTION 22.6. SECURITY MEASURES. Tenant hereby acknowledges that Landlord shall
have no obligation whatsoever to provide guard service or other security
measures for the benefit of the Premises or the Project. Tenant assumes all
responsibility for the protection of Tenant, its employees, agents, invitees and
property from acts of third parties. Nothing herein contained shall prevent
Landlord, at its sole option, from providing security protection for the Project
or any part thereof, in which event the cost thereof shall be included within
the definition of Project Costs.

 

LANDLORD:     TENANT: THE IRVINE COMPANY     BAKBONE SOFTWARE, INC.,     a
California corporation By:   /s/ STEVEN M. CASE     By:   /s/ JIM JOHNSON  
Steven M. Case, Senior Vice President       Name (Print):   Jim Johnson  
Leasing, Office Properties       Title (Print):   PRES/CEO By:   /s/ CHRISTOPHER
J. POPMA     By:   /s/ JOHN FITZGERALD   Christopher J. Popma, Vice President  
    Name: John Fitzgerald   Operations, Office Properties       Title:   CFO

 

27



--------------------------------------------------------------------------------

EXHIBIT B

THE IRVINE COMPANY – INVESTMENT PROPERTIES GROUP

HAZARDOUS MATERIAL SURVEY FORM

The purpose of this form is to obtain information regarding the use of hazardous
substances on Investment Properties Group (“IPG”) property. Prospective tenants
and contractors should answer the questions in light of their proposed
activities on the premises. Existing tenants and contractors should answer the
questions as they relate to ongoing activities on the premises and should update
any information previously submitted.

If additional space is needed to answer the questions, you may attach separate
sheets of paper to this form. When completed, the form should be sent to the
following address:

THE IRVINE COMPANY MANAGEMENT OFFICE

111 Innovation Drive

Irvine, CA 92617

Your cooperation in this matter is appreciated. If you have any questions,
please call your property manager at (949) 720-4400 for assistance.

 

1. GENERAL INFORMATION.

Name of Responding Company: BakBone Software

 

Check all that apply:

   Tenant    x    Contractor    ¨    Prospective    ¨    Existing    ¨

Mailing Address: 10145 Pacific Heights Blvd., Ste. 500, San Diego, 92121 - Thru
7/31/05

Contact person & Title: John Fitzgerald, CFO

Telephone Number: (858) 450-9009

Prospective TIC Tenant(s):

Address of Lease Premises: 9540 Towne Center Drive, Suite 100

Length of Lease or Contract Term: 5 Years

Current TIC Tenant(s):

Address of Leased Premises: ____________________________________________________

Address of Current
Operations: __________________________________________________

Describe the proposed operations to take place on the property, including
principal products manufactured or services to be conducted. Existing tenants
and contractors should describe any proposed changes to ongoing operations.
Research & development, sales, marketing and admin around our software
product. ____________________________________

__________________________________________________________________________________________

__________________________________________________________________________________________

 

2. HAZARDOUS MATERIALS. For the purposes of this Survey Form, the term
“hazardous material” means any raw material, product or agent considered
hazardous under any state or federal law. The term does not include wastes which
are intended to be discarded.

 

  2.1 Will any hazardous materials be used or stored on site?

 

Chemical Products    Yes    ¨    No    x Biological Hazards/Infectious Wastes   
Yes    ¨    No    x

Radioactive Materials

   Yes    ¨    No    x

Petroleum Products

   Yes    ¨    No    x

None except standard office supplies that may contain materials known to be
hazardous.

 

1



--------------------------------------------------------------------------------

  2.2 List any hazardous materials to be used or stored, the quantities that
will be on-site at any given time, and the location and method of storage (e.g.,
bottles in storage closet on the premises).

 

Hazardous Materials

  

Location and Method of Storage

  

Quantity

None    ______________________________    ______________________________
______________________________    ______________________________   
______________________________ ______________________________   
______________________________    ______________________________
______________________________    ______________________________   
______________________________

 

  2.3 Is any underground storage of hazardous materials proposed or currently
conducted on the premises? Yes  ¨    No  x

If yes, describe the materials to be stored, and the size and construction of
the tank. Attach copies of any permits obtained for the underground storage of
such substances.

 

______________________________________________________________________________________________

______________________________________________________________________________________________

______________________________________________________________________________________________

 

3. HAZARDOUS WASTE. For the purposes of this Survey Form, the term “hazardous
waste” means any waste (including biological, infectious or radioactive waste)
considered hazardous under any state or federal law, and which is intended to be
discarded.

 

  3.1 List any hazardous waste generated or to be generated on the premises, and
indicate the quantity generated on a monthly basis.

 

Hazardous Materials

  

Location and Method of Storage

  

Quantity

None

   ______________________________    ______________________________
______________________________    ______________________________   
______________________________ ______________________________   
______________________________    ______________________________
______________________________    ______________________________   
______________________________

 

  3.2 Describe the method(s) of disposal (including recycling) for each waste.
Indicate where and how often disposal will take place.

 

Hazardous Materials

  

Location and Method of Storage

  

Disposal Method

N/A

   ______________________________    ______________________________
______________________________    ______________________________   
______________________________ ______________________________   
______________________________    ______________________________
______________________________    ______________________________   
______________________________

 

  3.3 Is any treatment or processing of hazardous, infectious or radioactive
wastes currently conducted or proposed to be conducted on the premise?

Yes   ¨    No  x

If yes, please describe any existing or proposed treatment methods.

____________________________________________________________________________________

____________________________________________________________________________________

____________________________________________________________________________________

 

  3.4 Attach copies of any hazardous waste permits or licenses issued to your
company with respect to its operations on the premises.

None

 

2



--------------------------------------------------------------------------------

4. SPILLS

 

  4.1 During the past year, have any spills or releases of hazardous materials
occurred on the premises?     Yes   ¨    No  x

If so, please describe the spill and attach the results of any testing conducted
to determine the extent of such spills.

 

___________________________________________________________________________________________________

___________________________________________________________________________________________________

___________________________________________________________________________________________________

 

  4.2 Were any agencies notified in connection with such spills?
    Yes  ¨    No  ¨    N/A

If so, attach copies of any spill reports or other correspondence with
regulatory agencies.

 

  4.3 Were any clean-up actions undertaken in connection with the spills?

Yes   ¨    No  ¨    N/A

If so, briefly describe the actions taken. Attach copies of any clearance
letters obtained from any regulatory agencies involved and the results of any
final soil or groundwater sampling done upon completion of the clean-up work.

 

___________________________________________________________________________________________________

___________________________________________________________________________________________________

___________________________________________________________________________________________________

 

5. WASTEWATER TREATMENT/DISCHARGE

 

  5.1 Do you discharge industrial wastewater to:

 

¨    storm drain?       ¨   sewer? ¨   surface water?     x  no industrial
discharge

 

  5.2 Is your industrial wastewater treated before discharge?
    Yes  ¨    No  x

If yes, describe the type of treatment conducted.     N/A

 

___________________________________________________________________________________________________

___________________________________________________________________________________________________

___________________________________________________________________________________________________

 

  5.3 Attach copies of any wastewater discharge permits issued to your company
with respect to its operations on the premises.

 

6. AIR DISCHARGES.

 

  6.1 Do you have any air filtration systems or stacks that discharge into the
air?

Yes   ¨    No  x

 

  6.2 Do you operate any equipment that require air emissions permits?

Yes   ¨    No  x

 

  6.3 Attach copies of any air discharge permits pertaining to these operations.
    N/A

 

7. HAZARDOUS MATERIALS DISCLOSURES.

 

  7.1 Does your company handle an aggregate of at least 500 pounds, 55 gallons
or 200 cubic feet of hazardous material at any given time?     Yes  ¨    No  x

 

  7.2 Has your company prepared a Hazardous Materials Disclosure – Chemical
Inventory and Business Emergency Plan or similar disclosure document pursuant to
state or county requirements?     Yes  ¨    No  x

If so, attach a copy.

 

3



--------------------------------------------------------------------------------

  7.3 Are any of the chemicals used in your operations regulated under
Proposition 65?

None

If so, describe the procedures followed to comply with these requirements.

 

___________________________________________________________________________________________________

___________________________________________________________________________________________________

___________________________________________________________________________________________________

 

  7.4 Is your company subject to OSHA Hazard Communication Standard
Requirements?     Yes  ¨    No  x

If so, describe the procedures followed to comply with these requirements.

 

___________________________________________________________________________________________________

___________________________________________________________________________________________________

___________________________________________________________________________________________________

 

8. ANIMAL TESTING.

 

  8.1 Does your company bring or intend to bring live animals onto the premises
for research or development purposes?     Yes  ¨      No  x

If so, describe the activity.

 

  8.2 Does your company bring or intend to bring animal body parts or bodily
fluids onto the premises for research or development purposes?
    Yes  ¨    No  x

If so, describe the activity.

 

___________________________________________________________________________________________________

___________________________________________________________________________________________________

___________________________________________________________________________________________________

 

9. ENFORCEMENT ACTIONS, COMPLAINTS.

 

  9.1 Has your company ever been subject to any agency enforcement actions,
administrative orders, lawsuits, or consent orders/decrees regarding
environmental compliance or health and safety?     Yes  ¨    No  x

If so, describe the actions and any continuing obligations imposed as a result
of these actions.

 

  9.2 Has your company ever received any request for information, notice of
violation or demand letter, complaint, or inquiry regarding environmental
compliance or health and safety?     Yes  ¨    No  x

 

  9.3 Has an environmental audit ever been conducted which concerned operations
or activities on premises occupied by you? Yes  ¨    No  x

 

4



--------------------------------------------------------------------------------

  9.4 If you answered “yes” to any questions in this section, describe the
environmental action or complaint and any continuing compliance obligation
imposed as a result of the same.

 

___________________________________________________________________________________________________

___________________________________________________________________________________________________

___________________________________________________________________________________________________

___________________________________________________________________________________________________

___________________________________________________________________________________________________

                                                                         
_______________________________________________________________

                                                                         
_______________________________________________________________

 

By:   /s/ JOHN FITZGERALD   Name:   John Fitzgerald   Title:   CFO   Date:  
4/18/05

 

5



--------------------------------------------------------------------------------

EXHIBIT C

LANDLORD’S DISCLOSURES

Landlord’s Phase I Environmental Site Assessment dated May 29, 1997, prepared by
Dames & Moore, covering the leased Premises does not disclose any recognized
environmental condition on the subject site, and reports that there appears to
be a low potential for environmental impairment to the subject site due to
current or past land usage or from surrounding properties.



--------------------------------------------------------------------------------

EXHIBIT D

TENANT’S INSURANCE

The following requirements for Tenant’s insurance shall be in effect at the
Building, and Tenant shall also cause any subtenant to comply with these
requirements. Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions to these insurance requirements. Tenant agrees to
obtain and present evidence to Landlord that it has fully complied with the
insurance requirements.

1. Tenant shall, at its sole cost and expense, commencing on the date Tenant is
given access to the Premises for any purpose and during the entire Term,
procure, pay for and keep in full force and effect: (i) commercial general
liability insurance with respect to the Premises and the operations of or on
behalf of Tenant in, on or about the Premises, including but not limited to
coverage for personal injury, independent contractors, broad form property
damage, fire and water legal liability, products liability (if a product is sold
from the Premises), and liquor law liability (if alcoholic beverages are sold,
served or consumed within the Premises), which policy(ies) shall be written on
an “occurrence” basis and for not less than the amount set forth in Item 13 of
the Basic Lease Provisions, with a combined single limit (with a $50,000 minimum
limit on fire legal liability) per occurrence for bodily injury, death, and
property damage liability, or the current limit of liability carried by Tenant,
whichever is greater, and subject to such increases in amounts as Landlord may
determine from time to time; (ii) workers’ compensation insurance coverage as
required by law, together with employers’ liability insurance of at least One
Million Dollars ($1,000,000.00); (iii) with respect to Alterations and the like
required or permitted to be made by Tenant under this Lease, builder’s risk
insurance, in an amount equal to the replacement cost of the work;
(iv) insurance against fire, vandalism, malicious mischief and such other
additional perils as may be included in a standard “special form” policy,
insuring Tenant’s Alterations, trade fixtures, furnishings, equipment and items
of personal property of Tenant located in the Premises, in an amount equal to
not less than ninety percent (90%) of their actual replacement cost (with
replacement cost endorsement); and (v) business interruption insurance in
amounts satisfactory to cover one (1) year of loss. In no event shall the limits
of any policy be considered as limiting the liability of Tenant under this
Lease.

2. In the event Landlord consents to Tenant’s use, generation or storage of
Hazardous Materials on, under or about the Premises pursuant to Section 5.3 of
this Lease, Landlord shall have the continuing right to require Tenant, at
Tenant’s sole cost and expense (provided the same is available for purchase upon
commercially reasonable terms), to purchase insurance specified and approved by
Landlord, with coverage not less than Five Million Dollars ($5,000,000.00),
insuring (i) any Hazardous Materials shall be removed from the Premises,
(ii) the Premises shall be restored to a clean, healthy, safe and sanitary
condition, and (iii) any liability of Tenant, Landlord and Landlord’s officers,
directors, shareholders, agents, employees and representatives, arising from
such Hazardous Materials.

3. All policies of insurance required to be carried by Tenant pursuant to this
Exhibit D containing a deductible exceeding $50,000.00 per occurrence must be
approved in writing by Landlord prior to the issuance of such policy. Tenant
shall be solely responsible for the payment of all deductibles.

4. All policies of insurance required to be carried by Tenant pursuant to this
Exhibit D shall be written by responsible insurance companies authorized to do
business in the State of California and with a general policyholder rating of
not less than “A-” and financial rating of not less than “VIII” in the most
current Best’s Insurance Report. Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy. A true and exact copy of each paid up policy evidencing the insurance
(appropriately authenticated by the insurer) or a certificate of insurance,
certifying that the policy has been issued, provides the coverage required by
this Exhibit D and contains the required provisions, together with endorsements
acceptable to Landlord evidencing the waiver of subrogation and additional
insured provisions required below, shall be delivered to Landlord prior to the
date Tenant is given the right of possession of the Premises. Proper evidence of
the renewal of any insurance coverage shall also be delivered to Landlord not
less than thirty (30) days prior to the expiration of the coverage. Landlord may
at any time, and from time to time, inspect and/or copy any and all insurance
policies required by this Lease.

5. Each policy evidencing insurance required to be carried by Tenant pursuant to
this Exhibit D shall contain the following provisions and/or clauses
satisfactory to Landlord: (i) with respect to Tenant’s commercial general
liability insurance, a provision that the policy and the coverage provided shall
be primary and that any coverage carried by Landlord shall be noncontributory
with respect to any policies carried by Tenant, together with a provision
including Landlord, the Additional Insureds identified in Item 11 of the Basic
Lease Provisions, and any other parties in interest designated by Landlord, as
additional insureds; (ii) except with respect to Tenant’s commercial general
liability insurance, a waiver by the insurer of any right to subrogation against
Landlord, its agents, employees, contractors and representatives which arises or
might arise by reason of any payment under the policy or by reason of any act or
omission of Landlord, its agents, employees, contractors or representatives; and
(iii) a provision that the insurer will not cancel or change the coverage
provided by the policy without first giving Landlord thirty (30) days prior
written notice.

6. In the event that Tenant fails to procure, maintain and/or pay for, at the
times and for the durations specified in this Exhibit D, any insurance required
by this Exhibit D, or fails to carry insurance required by any governmental
authority, Landlord may at its election procure that insurance and pay the
premiums, in which event Tenant shall repay Landlord all sums paid by Landlord,
together with interest at the maximum rate permitted by law and any related
costs or expenses incurred by Landlord, within ten (10) days following
Landlord’s written demand to Tenant.

 

1



--------------------------------------------------------------------------------

NOTICE TO TENANT: IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.

 

2



--------------------------------------------------------------------------------

EXHIBIT E

RULES AND REGULATIONS

This Exhibit sets forth the rules and regulations governing Tenant’s use of the
Premises leased to Tenant pursuant to the terms, covenants and conditions of the
Lease to which this Exhibit is attached and therein made part thereof. In the
event of any conflict or inconsistency between this Exhibit and the Lease, the
Lease shall control.

1. Tenant shall not place anything or allow anything to be placed near the glass
of any window, door, partition or wall, which may appear unsightly from outside
the Premises.

2. The walls, walkways, sidewalks, entrance passages, elevators, stairwells,
courts and vestibules shall not be obstructed or used for any purpose other than
ingress and egress of pedestrian travel to and from the Premises, and shall not
be used for smoking, loitering or gathering, or to display, store or place any
merchandise, equipment or devices, or for any other purpose. The walkways,
sidewalks, entrance passageways, courts, vestibules and roof are not for the use
of the general public and Landlord shall in all cases retain the right to
control and prevent access thereto by all persons whose presence in the judgment
of the Landlord shall be prejudicial to the safety, character, reputation and
interests of the Building and its tenants, provided that nothing herein
contained shall be construed to prevent such access to persons with whom Tenant
normally deals in the ordinary course of Tenant’s business unless such persons
are engaged in illegal activities. Smoking is permitted outside the building and
within the project only in areas designated by Landlord. No tenant or employee
or invitee or agent of any tenant shall be permitted upon the roof of the
Building without prior written approval from Landlord.

3. No awnings or other projection shall be attached to the outside walls of the
Building. No security bars or gates, curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises without the prior written consent of Landlord. Neither the interior nor
exterior of any windows shall be coated or otherwise sunscreened without the
express written consent of Landlord.

4. Tenant shall not mark, nail, paint, drill into, or in any way deface any part
of the Premises or the Building except to affix standard pictures or other wall
hangings on the interior walls of the premises so long as they are not visible
from the exterior of the building. Tenant shall not lay linoleum, tile, carpet
or other similar floor covering so that the same shall be affixed to the floor
of the Premises in any manner except as approved by Landlord in writing. The
expense of repairing any damage resulting from a violation of this rule or
removal of any floor covering shall be borne by Tenant.

5. The toilet rooms, urinals, wash bowls and other plumbing apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. Any pipes or
tubing used by Tenant to transmit water to an appliance or device in the
Premises must be made of copper or stainless steel, and in no event shall
plastic tubing be used for that purpose. The expense of any breakage, stoppage
or damage resulting from the violation of this rule shall be borne by the tenant
who, or whose employees or invitees, caused it.

6. Landlord shall direct electricians as to the manner and location of any
future telephone wiring. No boring or cutting for wires will be allowed without
the prior consent of Landlord. The locations of the telephones, call boxes and
other office equipment affixed to the Premises shall be subject to the prior
written approval of Landlord.

7. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the permitted use of the
Premises. No exterior storage shall be allowed at any time without the prior
written approval of Landlord. The Premises shall not be used for cooking or
washing clothes without the prior written consent of Landlord, or for lodging or
sleeping or for any immoral or illegal purposes.

8. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of this or neighboring buildings
or premises or those having business with them, whether by the use of any
musical instrument, radio, phonograph, noise, or otherwise. Tenant shall not
use, keep or permit to be used, or kept, any foul or obnoxious gas or substance
in the Premises or permit or suffer the Premises to be used or occupied in any
manner offensive or objectionable to Landlord or other occupants of this or
neighboring buildings or premises by reason of any odors, fumes or gases.

9. No animals, except for seeing eye dogs, shall be permitted at any time within
the Premises.

10. Tenant shall not use the name of the Building or the Project in connection
with or in promoting or advertising the business of Tenant, except as Tenant’s
address, without the written consent of Landlord. Landlord shall have the right
to prohibit any advertising by any Tenant which, in Landlord’s reasonable
opinion, tends to impair the reputation of the Project or its desirability for
its intended uses, and upon written notice from Landlord any Tenant shall
refrain from or discontinue such advertising.

11. Canvassing, soliciting, peddling, parading, picketing, demonstrating or
otherwise engaging in any conduct that unreasonably impairs the value or use of
the Premises or the Project are prohibited and each Tenant shall cooperate to
prevent the same. Landlord shall have full and absolute authority to regulate or
prohibit the entrance to the Premises of any vendor, supplier, purveyor,
petitioner, proselytizer or other similar person if, in the good faith judgment
of Landlord, such person will be involved in general solicitation activities, or
the proselytizing, petitioning, or disturbance of other tenants or their
customers or invitees, or engaged or

 

1



--------------------------------------------------------------------------------

likely to engage in conduct which may in Landlord’s opinion distract from the
use of the Premises for its intended purpose. Notwithstanding the foregoing,
Landlord reserves the absolute right and discretion to limit or prevent access
to the Buildings by any food or beverage vendor, whether or not invited by
Tenant, and Landlord may condition such access upon the vendor’s execution of an
entry permit agreement which may contain provisions for insurance coverage
and/or the payment of a fee to Landlord.

12. No equipment of any type shall be placed on the Premises which in Landlord’s
opinion exceeds the load limits of the floor or otherwise threatens the
soundness of the structure or improvements of the Building.

13. Regular building hours of operation are from 6:00 AM to 6:00 PM Monday
through Friday and 9:00 AM to 1:00 PM on Saturday. No air conditioning unit or
other similar apparatus shall be installed or used by any Tenant without the
prior written consent of Landlord.

14. The entire Premises, including vestibules, entrances, parking areas, doors,
fixtures, windows and plate glass, shall at all times be maintained in a safe,
neat and clean condition by Tenant. All trash, refuse and waste materials shall
be regularly removed from the Premises by Tenant and placed in the containers at
the locations designated by Landlord for refuse collection. All cardboard boxes
must be “broken down” prior to being placed in the trash container. All
styrofoam chips must be bagged or otherwise contained prior to placement in the
trash container, so as not to constitute a nuisance. Pallets must be immediately
disposed of by tenant and may not be disposed of in the Landlord provided trash
container or enclosures. Pallets may be neatly stacked in an exterior location
on a temporary basis (no longer than 5 days) so long as Landlord has provided
prior written approval. The burning of trash, refuse or waste materials is
prohibited.

15. Tenant shall use at Tenant’s cost such pest extermination contractor as
Landlord may direct and at such intervals as Landlord may require.

16. All keys for the Premises shall be provided to Tenant by Landlord and Tenant
shall return to Landlord any of such keys so provided upon the termination of
the Lease. Tenant shall not change locks or install other locks on doors of the
Premises, without the prior written consent of Landlord. In the event of loss of
any keys furnished by Landlord for Tenant, Tenant shall pay to Landlord the
costs thereof. Upon the termination of its tenancy, Tenant shall deliver to
Landlord all the keys to lobby(s), suite(s) and telephone & electrical room(s)
which have been furnished to Tenant or which Tenant shall have had made.

17. No person shall enter or remain within the Project while intoxicated or
under the influence of liquor or drugs. Landlord shall have the right to exclude
or expel from the Project any person who, in the absolute discretion of
Landlord, is under the influence of liquor or drugs.

18. The moving of large or heavy objects shall occur only between those hours as
may be designated by, and only upon previous written notice to, Landlord, and
the persons employed to move those objects in or out of the Building must be
reasonably acceptable to Landlord. Without limiting the generality of the
foregoing, no freight, furniture or bulky matter of any description shall be
received into or moved out of the lobby of the Building or carried in the
elevator.

19. Tenant shall not install equipment, such as but not limited to electronic
tabulating or computer equipment, requiring electrical or air conditioning
service in excess of that to be provided by Landlord under the Lease without
prior written consent of Landlord.

20. Landlord may from time to time grant other tenants of the project individual
and temporary variances from these Rules, provided that any variance does not
have a material adverse effect on the use and enjoyment of the Premises by
Tenant.

21. Landlord reserves the right to amend or supplement the foregoing Rules and
Regulations and to adopt and promulgate additional rules and regulations
applicable to the Premises. Notice of such rules and regulations and amendments
and supplements thereto, if any, shall be given to the Tenant.

 

2



--------------------------------------------------------------------------------

EXHIBIT X

WORK LETTER

BUILD TO SUIT

The tenant improvement work (the “Tenant Improvement “ and the “Tenant
Improvements Work”) shall consist of the work, including work in place as of the
date hereof, required to complete the improvements to the Premises as shown in
the space plan (the “Plan”) prepared by Gensler, dated April 8, 2005, and the
cost estimate (the “Cost Estimate”) prepared by Burger Construction Co., dated
April 13, 2005. The Tenant Improvement Work shall be performed by a contractor
selected by Landlord and in accordance with the requirements and procedures set
forth below.

 

I. ARCHITECTURAL AND CONSTRUCTION PROCEDURES.

A. Except as otherwise provided in this Work Letter, Landlord shall cause its
contractor to construct the Tenant Improvements at Landlord’s sole cost and
expense. Any additional cost resulting from Changes (as hereinafter defined)
requested by Tenant shall be borne solely by Tenant and paid to Landlord as
hereinafter provided. Unless otherwise specified in the Plan or Cost Estimate,
all materials, specifications and finishes utilized in constructing the Tenant
Improvements shall be Landlord’s building standard tenant improvements,
materials and specifications for the Project as set forth in Schedule I attached
hereto (“Standard Improvements”). Should Landlord submit any additional plans,
equipment specification sheets, or other matters to Tenant for approval or
completion in connection with the Tenant Improvement Work, Tenant shall respond
in writing, as appropriate, within five (5) business days unless a shorter
period is provided herein. Tenant shall not unreasonably withhold its approval
of any matter, and any disapproval shall be limited to items not previously
approved by Tenant in the Plan or otherwise.

B. In the event that Tenant requests in writing a revision to the Plan
(“Change”), and Landlord so approves such Change as provided in Section I.C
below, Landlord shall advise Tenant by written change order of any increase in
the cost to complete the Tenant Improvement Work and/or any Tenant Delay that
such Change would cause. Tenant shall approve or disapprove such change order
and Tenant Delay, if any, in writing within three (3) business days following
Tenant’s receipt of such change order. If Tenant approves any such change order,
Landlord, at its election, may either (i) require as a condition to the
effectiveness of such change order that Tenant pay the increase in the cost to
complete attributable to such change order concurrently with delivery of
Tenant’s approval of the change order, or (ii) defer Tenant’s payment of such
increase until the date ten (10) days after delivery of invoices for same,
provided however, that such cost must in any event be paid in full prior to
Tenant’s commencing occupancy of the Premises. If Tenant disapproves any such
change order, Tenant shall nonetheless be responsible for the reasonable
architectural and/or planning fees incurred in preparing such change order.
Landlord shall have no obligation to interrupt or modify the Tenant Improvement
Work pending Tenant’s approval of a change order, but if Tenant fails to timely
approve a change order, Landlord may (but shall not be required to) suspend the
applicable Tenant Improvement Work, in which event any related critical path
delays because of such suspension shall constitute Tenant Delays hereunder.

C. Landlord may consent in writing, in its sole and absolute discretion, to
Tenant’s request for a Change, including any modification of a Standard
Improvement in the Plan to a non-standard improvement (“Non-Standard
Improvement”), if requested in writing by Tenant. In addition, Landlord agrees
that it shall not unreasonably withhold its consent to Tenant’s requested
Changes to previously approved Non-Standard Improvements, unless Landlord
determines, in its reasonable discretion, that such requested Change to the
Non-Standard Improvements (i) is of a lesser quality than the Non-Standard
Improvements previously approved by Landlord, (ii) fails to conform to
applicable governmental requirements, (iii) would result in the Premises
requiring building services beyond the level normally provided to other tenants,
(iv) would delay construction of the Tenant Improvements beyond the Estimated
Commencement Date and Tenant declines to accept such delay in writing as a
Tenant Delay, (v) interferes in any manner with the proper functioning of, or
Landlord’s access to, any mechanical, electrical, plumbing or HVAC systems,
facilities or equipment in or serving the Building, or (vi) would have an
adverse aesthetic impact to the Premises or cause additional expenses to
Landlord in reletting the Premises. Unless Landlord otherwise agrees in writing,
in its sole and absolute discretion: (a) the cost to complete any Non-Standard
Improvements shall be borne by Tenant, and (b) all Standard Improvements and
Non-Standard Improvements shall become the property of Landlord and shall be
surrendered with the Premises at the end of the Term; except that Landlord may,
by notice to Tenant given either prior to or following the expiration or
termination of the Lease, require Tenant either to remove all or any of the
Non-Standard Improvements, to repair any damage to the Premises or the Common
Area arising from such removal, and to replace such Non-Standard Improvements
with the applicable Standard Improvement, or to reimburse Landlord for the
reasonable cost of such removal, repair and replacement upon demand. Any such
removals, repairs and replacements by Tenant shall be completed by the
Expiration Date, or sooner termination of this Lease, or within ten (10) days
following notice to Tenant if such notice is given following the Expiration Date
or sooner termination.

D. Notwithstanding any provision in the Lease to the contrary, and not by way of
limitation of any other rights or remedies of Landlord, if Tenant fails to
comply with any of the time periods specified in this Work Letter, fails
otherwise to approve or reasonably disapprove any submittal within the time
period specified herein for such response (or if no time period is so specified,
within five (5) days following Tenant’s receipt thereof), requests any Changes,
furnishes inaccurate or erroneous specifications or

 

1



--------------------------------------------------------------------------------

other information, or otherwise delays in any manner the completion of the
Tenant Improvements (including without limitation by specifying materials that
are not readily available, provided Landlord promptly advises Tenant that such
materials are not readily available) or the issuance of an occupancy certificate
(any of the foregoing being referred to in this Lease as a “Tenant Delay”), then
Tenant shall bear any resulting additional construction cost or other expenses,
and the Commencement Date of this Lease shall be deemed to have occurred for all
purposes, including without limitation Tenant’s obligation to pay rent, as of
the date Landlord reasonably determines that it would have been able to deliver
the Premises to Tenant but for the collective Tenant Delays. Should Landlord
determine that the Commencement Date should be advanced in accordance with the
foregoing, it shall so notify Tenant in writing. Landlord’s determination shall
be conclusive unless Tenant notifies Landlord in writing, within ten (10) days
thereafter, of Tenant’s election to contest same by arbitration pursuant to the
provisions of Section II below. Pending the outcome of such arbitration
proceedings, Tenant shall make timely payment of all rent due under this Lease
based upon the Commencement Date set forth in the aforesaid notice from
Landlord.

E. Landlord shall permit Tenant and its agents to enter the Premises not more
than two (2) weeks prior to the Commencement Date of the Lease in order that
Tenant may install fixtures, furniture and cabling through Tenant’s own
contractors prior to the Commencement Date. Any such work shall be subject to
Landlord’s prior written approval, and shall be performed in a manner and upon
terms and conditions and at times satisfactory to Landlord’s representative. The
foregoing license to enter the Premises prior to the Commencement Date is,
however, conditioned upon Tenant’s contractors and their subcontractors and
employees working in harmony and not interfering with the work being performed
by Landlord as determined by Landlord in Landlord’s sole and absolute
discretion. If at any time that entry shall cause disharmony or interfere with
the work being performed by Landlord as defined by Landlord in Landlord’s sole
and absolute discretion, this license may be withdrawn by Landlord upon
twenty-four (24) hours written notice to Tenant. That license is further
conditioned upon the compliance by Tenant’s contractors with all requirements
imposed by Landlord on third party contractors, including without limitation the
maintenance by Tenant and its contractors and subcontractors of workers’
compensation and public liability and property damage insurance in amounts and
with companies and on forms satisfactory to Landlord, with certificates of such
insurance being furnished to Landlord prior to proceeding with any such entry.
The entry shall be deemed to be under all of the provisions of the Lease except
as to the covenants to pay rent. Landlord shall not be liable in any way for any
injury, loss or damage which may occur to any such work being performed by
Tenant, the same being solely at Tenant’s risk. In no event shall the failure of
Tenant’s contractors to complete any work in the Premises extend the
Commencement Date of this Lease beyond the date that Landlord has completed its
Tenant Improvement Work and tendered the Premises to Tenant.

F. Tenant hereby designates John Fitzgerald (“Tenant’s Construction
Representative”), Telephone No. (858) 795-7536, as its representative, agent and
attorney-in-fact for all matters related to the Tenant Improvement Work,
including but not by way of limitation, for purposes of receiving notices,
approving submittals and issuing requests for Changes, and Landlord shall be
entitled to rely upon authorizations and directives of such person(s) as if
given directly by Tenant. The foregoing authorization is intended to provide
assurance to Landlord that it may rely upon the directives and decision making
of the Tenant’s Construction Representative with respect to the Tenant
Improvement Work and is not intended to limit or reduce Landlord’s right to
reasonably rely upon any decisions or directives given by other officers or
representatives of Tenant. Tenant may amend the designation of its Tenant’s
Construction Representative(s) at any time upon delivery of written notice to
Landlord.

 

II. DISPUTE RESOLUTION

A. All claims or disputes between Landlord and Tenant arising out of, or
relating to, this Work Letter shall be decided by the JAMS/ENDISPUTE (“JAMS”),
or its successor, with such arbitration to be held in Orange County, California,
unless the parties mutually agree otherwise. Within ten (10) business days
following submission to JAMS, JAMS shall designate three arbitrators and each
party may, within five (5) business days thereafter, veto one of the three
persons so designated. If two different designated arbitrators have been vetoed,
the third arbitrator shall hear and decide the matter. If less than two
(2) arbitrators are timely vetoed, JAMS shall select a single arbitrator from
the non-vetoed arbitrators originally designated by JAMS, who shall hear and
decide the matter. Any arbitration pursuant to this section shall be decided
within thirty (30) days of submission to JAMS. The decision of the arbitrator
shall be final and binding on the parties. All costs associated with the
arbitration shall be awarded to the prevailing party as determined by the
arbitrator.

B. Notice of the demand for arbitration by either party to the Work Letter shall
be filed in writing with the other party to the Work Letter and with JAMS and
shall be made within a reasonable time after the dispute has arisen. The award
rendered by the arbitrator shall be final, and judgment may be entered upon it
in accordance with applicable law in any court having jurisdiction thereof.
Except by written consent of the person or entity sought to be joined, no
arbitration arising out of or relating to this Work Letter shall include, by
consolidation, joinder or in any other manner, any person or entity not a party
to the Work Letter unless (1) such person or entity is substantially involved in
a common question of fact or law, (2) the presence of such person or entity is
required if complete relief is to be accorded in the arbitration, or (3) the
interest or responsibility of such person or entity in the matter is not
insubstantial.

C. The agreement herein among the parties to arbitrate shall be specifically
enforceable under prevailing law. The agreement to arbitrate hereunder shall
apply only to disputes arising out of, or relating to, this Work Letter, and
shall not apply to other matters of dispute under the Lease except as may be
expressly provided in the Lease.

 

2